 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDChurchill's Supermarkets,Inc.andUnited Food &CommercialWorkersInternationalUnion,AFL-CIO-CLC, Locals954 and 626.Cases 18-CA-13944-1,8-CA-13944-2,and8-CA-14243-131 July 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 18 August 1981 Administrative Law JudgeWalter H. Maloney Jr. issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs, and the Respondentfiled an answering brief to the General Counsel'sexceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefsand hasdecided to affirm the judge's rulings, fmdings, I andconclusions, to modify his remedy,2 and to adoptthe recommended Order as modified and set out infull below.The Alleged 8(a)(1) ViolationsThe judge found that the Respondent had violat-ed Section 8(a)(1) of the Act by coercively interro-gating several employees. The Respondent except-'ed to these findings, arguing that an examination ofthe surrounding circumstances in each case indi-cates that the conversations at issue were not coer-cive and did not violate the Act. We agree withiThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cit. 1951).We have carefully examined the record and find no basis for reversingthe findings.We agree with the judge's conclusion that the Respondent violatedSec. 8(a)(3) by denying employee Zielinski a leave of absence for antiun-ion reasons. In so doing, however, we disagree with the judge's reasoningthat the denial of a leave of absence was tantamount to a denial of reem-ployment. Instead, we find that the Respondent's conduct was violativeof Sec. 8(a)(3) because it placed Zielinski in a different employment statusfor unlawful reasons.In agreeing with the judge's conclusion that the Respondent violatedSec. 8(a)(3) by giving an unfavorable evaluation rating to employee Fee-back in retaliation for her union activities, we note that the Respondent'ssubsequent improvement of Feeback's rating was insufficient to constitutean effective repudiation of its earlier unlawful conduct or to relieve theRespondent of liability for it SeePassavantMemorial Area Hospital, 237NLRB 138 (1970)2 In accordance with our decision in NewHorizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 will be com-puted at the "short-term Federal rate" for the underpayment of taxes asset out in the 1986 amendment to 26 U S C. § 6621. Interest on amountsaccrued prior to 1 January 1987 shall be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977).the Respondent only with respect to the alleged in-terrogations of employee Curtis by Supervisor Kattand employee Winans by Supervisor Petree.Christine Curtis works as a waitress in the cof-feeshop at the Monroe Street store. At the time ofthe union organizing campaign in 198Q,3 she wassupervised by Juanita Brown Katt. Curtis wore aunion button at all times and made no secret of hersupport. Both Curtis and Katt testified that duringthe course of Curtis' employment they had severalconversations in which they discussed the Union,aswell as Curtis' personal problems. On occasion,Katt asked Curtis why she was in favor of a unionand why she thought a union was necessary. Atone point, Katt observed to Curtis that perhaps oneof the reasons the Union appealed to Curtis wasthe fact that it gave her a new group of friends.The judge found that Katt's inquiries to Curtisconcerning the Union were coercive. We disagree.The personal nature of the relationship betweenCurtis and Katt and the friendly tone of their con-versations support the Respondent's assertion thatKatt's questions were not coercive, particularly inview of Curtis' position as an open and ardentunion supporter. Therefore, we cannot agree withthe judge that Katt's questions to Curtis about theUnion violated the Act. SeeRossmore House,269NLRB 1176 (1984).EmployeeWilliamWinansworked at theMonroe store as a carryout and front-end employ-ee.He was a known union supporter, who wore aunion button at the store and had engaged in hand-billing on behalf of the Union. In March, Supervi-sor Joyce Petree asked several of the front-end em-ployees if they hadanyquestions about the Union.When she asked Winans, he replied in the affirma-tive, and they engaged in a 30-minute discussionabout the Union. Winans testified that he began theconversation by telling Petree that he was in favorof the Union and that she would not change hismind by talking to him about it. During the courseof the conversation, Winans asked several questionsPetree could not answer. She later brought Execu-tive Senior Vice President and Director of Oper-ationsRichardGeerkinandStoreManagerThomas Dombowski to the front end of the storeand asked Winans in their presence whether he hadany questions to address to them. He asked onequestion, and the conversation ended. The judgefound that Petree's actions violated the Act bypointing him out to the Respondent's top manage-ment as a union activist and by interrogating him.We disagree. Winans was an open union supporterwhose sentiments were not hidden from Respond-3All dates refer to 1980 unless otherwise indicated.285 NLRB No. 21 CHURCHILL'S SUPERMARKETSent's management. There is no evidence that Petreespecifically identifiedWinans as an organizer or anactivist.Rather, she was attempting to provide asource of answers to Winans' questions. In thesecircumstances,we cannot agree with the judge thatthe conversation between Winans and Petree wascoercive.Rossmore House,supra.With respect to the interrogations of employeesWinans and Joseph Wielgopolski by Flower ShopManager Richard Glauser and of employee ClydeNebb by Supervisor Jack Pieh, we agree with thejudge that these conversations were coercive. In sofinding, we rely on the fact that, although each ofthe employees questioned was an open union sup-porter, the conversations between Glauser andWielgopolski and Glauser and Winans involvedthreats of layoffs, discharges, and the prediction ofa strike because the Respondent would not give theUnion a contract. Further, we note that the con-versations between Nebb and Pieh involved repeat-ed questioning about the Union, a promise of bene-fit,and promulgation of an unlawful no-solicitationrule. In each situation these circumstances createda coercive atmosphere aimed at interfering withthe employees'exerciseof their Section 7 rights.Rossmore House,supra.Accordingly, we find, inagreement with the judge, that the Respondent vio-latedSection 8(a)(1) by interrogating employeesWielgopolski,Winans, and Nebb.4The judge also found that the Respondent com-mitted several 8(a)(1) violations during the courseof employee Nebb's evaluation by Supervisor PiehinMarch 1980. During the course of the evalua-tion,Pieh asked Nebb if he had any complaints.Nebb replied that he had the same ones he hadevery year, specifically, lack of a retirement plan,wages that were below union scale, and inadequatebenefits, particularly health care. Pieh then askedwhy Nebb was involved with the Union, andstated that although there was nothing that couldbe done about the wage differential during theUnion's organizing campaign, when the "unionbusiness" was over, the Company could do some-thing. Pieh concluded by stating that it would be ashock to General Churchill, the Respondent'spresident and chief executive officer, to see a list ofunion leaders with Nebb's name at the top.The judge found that in this conversation theRespondent violated Section 8(a)(1) by interrogat-ing Nebb, creating the impression of surveillance,unlawfully soliciting a grievance and unlawfully4We note that in finding the interrogation of Nebb to be unlawful thejudge relied onPPG Industries,251 NLRB 1146 (1980), which was over-ruled byRossmore House.However, because of the coercive circum-stances surrounding Pieh's questioning of Nebb,we reach the same resultas the judge139promising a benefit. As noted above, the interroga-tion of an open union supporter is normally notconsidered coercive unless it is accompanied by un-lawful threats or promise of benefits.RossmoreHouse,supra.Here, we find that Nebb was unlaw-fully questioned about his union sentiments since hewas at the same time unlawfully promised a benefitwhen Pieh promised to "do something about" thewage differential when the "union business" wasover.We disagree with the judge's conclusions, how-ever, that the Respondent unlawfully solicited agrievance and created the impression of surveil-lance.The question to Nebb concerning his com-plaintswas one which would be expected in thenormal course of an evaluation. It is evident fromNebb's answer that he and Pieh had hadsimilarconversations in past years, prior to the Union's or-ganizing campaign. In these circumstances,wecannot find that Pieh's question to Nebb constitut-ed an unlawful solicitation.We also find that sinceNebb was an open and vocal union supporter Piehdid not create an impression of surveillance by stat-ing that Churchill would be shocked to see Nebb'sname on a list of union leaders. Since Nebb's senti-ments and activities were well known facts, no sur-veillance was involved.-The judge further found that the Respondentviolated Section 8(a)(1) by enforcing a discrimina-tory no-solicitationrule.We agree with the judgethat a no-solicitation rule was discriminatorily en-forced with respect to Nebb's use of the companytelephoneon hisbreaks, and with respect to Super-visor Katt's warning to employee Curtis to refrainfrom union activity-on company time for her owngood, for the reasons set forth in the judge's deci-sion. In adopting the judge's finding that the Re-spondent violated Section 8(a)(1) when SupervisorKatt issued the warning to Curtis "for your owngood" to refrain from union activity on companytime,we note that the warning was in response toemployee Curtis' simple "Hello" to union officialswho were lawfully seated as patrons in the Re-spondent's restaurant. At least absent evidence thatthe Respondent had previously warned waitressesagainst greeting customers, this warning represent-ed antiunion discrimination that would tend to re-strain the exercise of Section 7 rights.5sWhile Chairman Dotson agrees with the judge that a no-solicitationrule was discriminatorily enforced with respect to Nebb's use of the com-pany telephone on his breaks, he disagrees with the judge's conclusionthat Supervisor Katt's warning to employee Curtis was discriminatory.An employer may lawfully prohibit solicitation during worktime, andthere is no indication here that such a prohibition was discriminatorilyappliedFurther, in view of the personal nature of the relationship exist-mg between Katt and Curtis, the Chairman does not view Katt's com-ment to Curtis to refrain from union activity on company time "for herown good" as threatening or coercive 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWe disagree with the judge's conclusion that theEmployer's grant of a new health care program toemployees was unlawful. As the judge found, be-ginning in the late summer or fall of 1979, the Re-spondent began to consider the possibility of dis-continuing the use of an outside carrier and, in-stead, to provide health insurance coverage for itsemployees through a self-insurance fund. It askedthe broker who had provided the Respondent withcasualty insurance coverage to investigate this pos-sibility and to provide the Respondent with quota-tions detailing the cost of the plan and whether itwould be possible to increase benefits through self-insurancewithout an increase in cost to the Re-spondent. The broker delayed several months, anditwas not until late February or early March thatitgave the Respondent a quotation for self-insur-ance. The broker suggested at the time that the Re-spondent wait a few more' weeks before decidingon a plan because he felt that he could obtainbetter catastrophe coverage from another insurancecompany. Early in April, the broker presented theRespondent with another quotation, and within amatter of days the Respondent executed the neces-sary documents to adopt the plan.Ronald Murray, an insurance agent for Picton-Cavanaugh, testified that the length of time be-tween the initial indication of interest by the Re-spondent in August 1979 and the actual implemen-tation of the program in May 1980 was due to adelay on the part of the insurance company, andnot on the part of the Respondent. A decision wasmade by the Respondent to purchase the planshortly after it was presented in April 1980. The ef-fective date of coverage was 1 May 1980, whichcoincided with the anniversary of the Respondent'sprevious health care policy.Murray indicated inhis testimony that it is normal practice to change toa new policy on the renewal date of the old one..Unlike the judge, we do not find that this expla-nation "strains credulity." The Respondent has es-tablished that the timing of the new insurance pro-gram resulted from a combination of factors, theinsurance company's delay chief among them.Indeed, the judge's statement of the facts indicatesthat he credited the testimony establishing the Re-spondent's version of events at least up until thenew program was announced. But the judge simplyconcluded-notwithstanding the logical explanationfor the delay-that the "improvements could havebeen made months or years before the Union's or-ganizing campaign." Where a plausible explanationfor the sequence of events is given, the fact that itwas theoretically possible for the benefits to begiven earlier does not establish discrimination inthe timing. Nor do we think that the Respondentwas compelled to wait until after the union electionto announce and implement the program. It an-nounced the new coverage shortly after the agenthad presented the package, and it timed the imple-mentation so that the new coverage would takeeffectwhen the', old health insurance policy ex-pired. In short, the Respondent demonstrated thatthe improvement in benefits represented the logicalworking out of a plan initiated before the advent ofa union campaign, i.e., its proof indicates that thetimingof the implementation of new benefitswould have been the same whether or not therewas a campaign afoot. In these circumstances, thefact that the Respondent committed other unfairlabor practices does not render this grant of bene-fitsunlawful.Accordingly,we do not adopt thejudge's finding of a violation on this allegation.The judge also found that the Respondent hadviolated Section 8(a)(1) through Supervisor Pieh'sstatements to employee Shelia Lemble that if theUnion came in, the employees would be subject tomore onerous working conditions. We agree withthis finding, but note that the judge neglected tomention that during the same conversation Piehtold Lemble that if the Union did not come in, shewould have a "good, healthy raise" within a year.We fmd that this statement constitutes an unlawfulpromise of benefit and is also violative of Section8(a)(1).The Alleged 8(a)(3) ViolationsThe judge found that the Respondent had violat-ed Section 8(a)(3) by reducing the number of over-time hours worked by employee Nebb by approxi-mately 1.4 hours per week. The Respondent assertsthat the fluctuation in hours was due to the factthat an employee from the meat department at theMonroe store where Nebb worked was transferredto a new store, which created additional overtime.'When individuals were later temporarily assignedto the Monroe store to assist, the result was thatthe opportunity for overtime was reduced. We fmdmerit in the Respondent's position.As noted above, Nebb was an open union sup-porter.Nebb testified without contradiction that allthe employees in the meat department were also infavor of the Union. The reduction in hours coin-cided with the transfer of Meat Department Super-visor Pieh to a new store. A supervisor from an-other store,Vern Viers, replaced him, and fromtime to time would bring his former employees totheMonroe store to work. The judge concludedthat the record is devoid of any explanation for thispractice other than discrimination against the unionsupporters in the meat department at the Monroestore.We disagree. Nebb's testimony indicates that CHURCHILL'S SUPERMARKETS141inJanuary one of the regular meatcutters wastransferred to a different store, which resulted in 2to 6 hours of overtime for the remaining employ-ees. In June when Viers became manager, employ-ees from other, stores would come into the Monroestore and work for a few hours a week. Althoughthere is no clear explanation as to why outside helpwas sought rather than continuing to give overtimetoMonroe store employees, there also has been noevidence presented, other than reference to the Re-spondent's unlawful conduct generally, that wouldindicate that the change was discriminatorily moti-vated. Contrary to the judge, we cannot concludethat discrimination is the only explanation. It is notunusual for new managers to change personnelpractices to meet their own preferences. Further,Nebb's overtime hours were only cut by 1.4 hoursaweek, and there were some pay periods afterViers arrived in which he worked as much as 50hours.These facts tend to offset an inference ofdiscrimination.Without more, we decline to findthat the reduction of Nebb's overtime hours violat-ed the Act—The judge also found that the Respondent com-mitted an 8(a)(3) violation by refusing to allownonemployee union representatives to attend itsannual company picnic. The Respondent excepts,maintaining that it was justified in refusing to granttickets to union representatives, given the nature ofthe picnic and the fact that the decision was notbased on its employees' union sentiments. We findmerit in the - Respondent's exception. The annualpicnic was essentially a family-style affair. The Re-spondent provided all refreshments, and chargedonly a nominal $1 "fee to cover the cost of the friedchicken. The purchase of a ticket in advance wasrequired for the 1980 picnic, as was the submissionof an employee guest list. Employees Penny Shultzand Shelia Lemble turned in the names of certainunion representatives as their guests, but wereeventually told that the union representatives werenot welcome. One supervisor told Lemble that thereason union representativeswere not welcomewas because of their involvement with anotherChurchill's store which was being organized. Theemployees were never denied an opportunity tobuy tickets for themselves. The judge determinedthatwhile the right to invite guests to attend anannual social function was a nominal fringe benefititwas still a term and condition of employment,and that benefit had been unlawfully withdrawn.We disagree that the evidence established that theRespondent's conduct was discriminatory.In the past, the company picnic had been heldfor the benefit of employees— their families, andclose friends. Penelope Shultz testified that em-ployees brought their families to the picnic andthat they were entitled to bring a date. She alsotestified that she had never attended any of thecompany picnics in the past. She had no intentionof going to the picnic for which'she requested tick-ets for the union guests, but requested them "justto see if I could get them."The Respondent did not prohibit its employeesfrom attending the picnic, nor did it deny them theright to bring guests in general. Rather, the Re-spondent objected to the inclusion of certain guestswho in all likelihood would have used this friendlysocial gathering for a purpose for which it was notintended, namely, to conduct business in the formof promoting their own interests. Based- on therecord evidence, it would be erroneous to concludethat the Employer acted discriminately in refusingto permit guests to attend who did not fit into thecategory of "family or friends" and who werecoming for a purpose other than the one intended.The Respondent is under no obligation to includenonemployee union representatives at its annualpicnic, so long as it does not discriminate againstemployees on the basis of their union sentiments inthe process.Here, no such discrimination tookplace, and we find that the judge erred in conclud-ing that the Respondent violated Section 8(a)(3)and (1)).During the union organizing campaign, employ-ee Marilyn Feeback was employed in the Respond-ent's flower shop at the Monroe store. The judgefound that the Respondent violated Section 8(a)(3)and (1) by reducing Feeback's hours by 1 full day.The Respondent excepts, and contends that its ac-tions are not violative since all the flower centeremployees' hours were reduced because of eco-nomic considerations.We find merit in the Re-spondent's exception.Feeback worked for the Respondent from No-vember 1978 to October 1980. It appears from therecord that prior to February 1980 she workedMondays, Thursdays, and Fridays from 10 a.m.until 5 p.m. and every other Sunday from 12 p.m.until 4 p.m. In February 1980, the Employer addedan extra workday on Wednesday to her schedulebecause "a couple of girls" quit. After Feeback re-turned from her father's funeral on 15 September,theEmployer reduced her hours by 1 hour onMonday, Thursday, and Friday, and no longerscheduled her to work on Wednesdays.The record is unclear as to how the reduction inFeeback's hours compared with the reductions inthe hours of other flower department employees.However, the judge credited Glauser's assertionthat all flower center employees received reducedhours.While the full-time employees' hours were 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot reduced as much as the part-time employees,theirhourswere also cut. Given the evidencebefore us, we are unable to determine 'whether thereduction in Feeback's hours was discriminatory,and therefore conclude that the General Counselfailed to establish that the reduction of Feeback'shours violated Section 8(a)(3).The Alleged 8(a)(5) ViolationWe agree with the judge that a bargaining orderiswarranted in the Respondent's warehouse unit,where all five employees had signed authorizationcards as of 10 March 1980.6 The Respondent's un-lawful conduct was extensive and pervasive at boththeMonroe store and the warehouse, but the ef-fects of the unfair labor practices in the warehouseunit are particularly noteworthy, given the ex-tremelysmallsizeof the unit. In determiningwhether a bargaining order is appropriate, theBoard examines the seriousness of the violationscommitted and the present effects of the coercivepractices. In the warehouse unit, the Respondentimmediately embarked on a campaign involving"hallmark" violations of the Act designed to dis-courageunionsupport among its employees.Upon learning of the involvement of warehouseemployees Richard Doll and Keith Mallory in thehandbilling of Churchill's Central Avenue store on19 February, the Respondent called an employeemeeting.At the meeting on 20 February, Ware-house Supervisor Ron Shook and Warehouse Man-agerJudy Faust asked Mallory and Doll what theirproblem was. They replied that they wanted repre-sentation.Shook stated that they should havesought to have their problems resolved withoutintervention from a third party. In the discussionthat followed, Faust and Shook told the employeesthat they were very disappointed in their actions.Shook also told the employees that if the Unioncame in he would close the warehouse, and thatthe employees would be out of jobs and ineligiblefor unemployment compensation. During the meet-ing, employee Charles Tucker complained that hisstatus should be converted from part time to fulltime, so that he could receive health insurance andother benefits. Faust replied that the Company al-6Although we agree with the judge's grant of a bargaining order, weexpressly disavow his statement that since the Union had demonstrateditsmajority status in open court the Respondent's insistence on an elec-tionwas an "unnecessary imposition " It is well settled that, where anemployer has not committed any unfair labor practices, an employer doesnot violate Sec. 8(a)(5) of the Act by refusing to voluntarily recognize aunion on the basis of a card majority, absent an expressed agreement todo so.Linden Lumber Division v. NLRB,419 U S. 301 (1974) In thepresent case, the Employer contends not only that a bargaining order isinappropriate, but that it has not violated the Act by its actionsWerethis found to be true, an election would be appropriate at the Employer'srequest, despite the Union's card majorityready had too many full-time people and that itwould be too expensive to give him hospitalizationcoverage.A second meeting was held a few days later withRichard Geerkin in attendance.? Tucker reiteratedhis complaint concerning his part-time status, andGeerkin said he would check into it. Another em-ployee complained about the lack of a regularlyscheduled lunch hour. Shortly thereafter, a newwork schedule was posted with a regularly sched-uled lunch hour, and Tucker was classified as afull-time employee.On 10 March the Union re-quested recognition based on its card majority. TheRespondent declined to extend recognition, and in-sisted on an election. On 26 March Richard Dollwas discriminatorily discharged.It is significant to our decision to note the seri-ousness of these violations. In the course of 5weeks, the warehouse employees were threatenedwith plant closure, had their grievances solicitedand remedied by top management, and saw one oftheir coworkers discharged for his union activity.These actions involve the type of pervasive coer-cion that has lingering effects not readily dispelled.Because of the swiftness and severity of the Re-spondent's reaction against the Union's organizingdrive, it is highly unlikely that a fair election couldbe conducted with the use of only traditional reme-dies.We note that the Sixth Circuit has recognizedthat a cease-and-desist order is not always sufficientto remedy an employer's unfair labor practices. Ex-change Bank v. NLRB,732 F.2d 60 (6th Cir. 1984).Therein, the court quotedNLRB v. Gissel PackingCo., 395 U.S. 575 (1969), as follows:If an employer has succeeded in undermining aunion's strength and destroying the laboratoryconditions necessary for a fair election, he maysee no need to violate a cease-and-desist orderby further unlawful activity. The damage willhave been done, and perhaps the only fair wayto effectuate employee rights is to re-establishthe conditions as they existed before the em-ployer's unlawful campaign.We believe that, under the circumstances of the in-stant case, simply requiring the Respondent to re-frain from unlawful conduct will not eradicate thelingering effects of the hallmark violations, and willnot deter their recurrence.We are ^ mindful that 7 years have passed sincethe occurrence of the unlawful conduct in thewarehouse unit. The serious nature of the Respond-ent's conduct in threatening plant closure, soliciting,7Geerkin is the Respondent's executive senior vice president and di-rector of operations CHURCHILL'S SUPERMARKETS143grievances,and discharging a union supporter,however, convinces us that the lasting effects ofsuch conduct cannot be remedied either by the pas-sage of time or the Board's traditional remedies.The passage of time, though regrettable, is not asufficient basis for denying the bargaining order."Accordingly, we adopt the judge's recommendedOrder, as modified below, and require the Re-spondent to bargain with the Union as the dulydesignated representative of the employees in thewarehouse unit, effective 10 March 1980, the datethe Union had acquired authorization cards from amajority of employees in the unit.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Churchill's Supermarkets, Inc., Toledo,Ohio, its officers, agents, successors,and assigns,shall1.Cease and desist from(a)Coercively interrogating employees concern-ing theirunionactivities and the union activities ofother employees.(b)Threatening to close the warehouse, dis-charge employees, reduce portions of the Respond-ent'soperations, imposemore onerous workingconditions, or discontinue employee benefits if theemployees select the Union as their bargainingagent.(c)Tellingemployees that the Respondentwould refuse to enter into a contract with theUnion if it was selected as their bargaining agent.(d) Soliciting grievances from employees for thepurpose of remedying them.(e)Creating in the minds of employees the im-pression that their union activities are the subjectof company surveillance.(f)Promising employees benefits if they rejectthe Union as their bargaining agent.(g) Imposingand enforcing an overly broad no-solicitation rule.(h) Discouraging membership in and activities onbehalf of United Food & Commercial WorkersInternationalUnion, AFL-CIO-CLC, Locals 954and 626, or any other labor organization, by dis-charging employees, giving them unfavorable per-sonnel evaluations,refusing to grant leaves of ab-sence, or otherwise discriminating against them intheir hire or tenure.(i)Refusing to recognize and bargain collectivelywith United Food & Commercial Workers Interna-tional Union, AFL-CIO-CLC, Locals 954 and 626,as the exclusive collective-bargaining representativeof all the regular full-time and part-time employeesemployed at the Respondent's Toledo, Ohio ware-house, exclusive of office clerical employees, pro-fessional employees, guards, and supervisors as de-fined in the Act.(j) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Recognize and, on request, bargain collec-tivelywith United Food & Commercial WorkersInternationalUnion, AFL-CIO-CLC, Locals 954and 626, as the exclusive collective-bargaining rep-resentative of all the regular full-time and part-timeemployees employed at the Respondent's Toledo,Ohio warehouse, exclusive of office clerical em-ployees, guards, and supervisors as defined in theAct.(b)Offer Richard Doll and William Winans im-mediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any other rights or privileges previouslyenjoyed, and make them whole for any loss ofearningsand other benefits suffered as a result ofthe discrimination against them, in themanner setforth in the remedy section of the decision.(c)Remove from its files any reference to theunlawful discharges of Richard Doll and WilliamWinans and notify them in writing that this hasbeen done and that the discharges will not be usedagainst them in any way.(d)Make Marci Zielinski whole for any loss ofpay or benefits, which she has suffered by reasonof the discrimination found herein.(e)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and allother records necessary to analyze theamount of backpay due under the terms of thisOrder.(f)Post at the Respondent's warehouse andstores in and about Toledo, Ohio, copies of the at-tached notice marked "Appendix."9 Copies of thenotice, on forms provided by the Regional Direc-tor for Region 8, after being signed by the Re-spondent'sauthorizedrepresentative,shallbeposted by the Respondent immediately upon re-9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment of8Quality Aluminum Products,278 NLRB 338 (1986), enfd 813 F 2dthe United States Court of Appeals Enforcing an Order of the National795 (6th Cir 1987)LaborRelations Board " 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that, insofar as theamended complaint alleges matters that have notbeen found to be violations of the Act, the allega-tions are dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT coercively interrogate employeesconcerning their union activities or the union ac-tivities of other employees.WE WILL NOT threaten to close the warehouse,discharge employees, reduce portions of our oper-ations, impose more onerous working conditions,or discontinue employee benefits if employeesselect the Union as their bargaining agent.WE WILL NOT tell employees that we will refuseto enter into a contract with the Union if it is se-lected as the bargaining agent of our employees.WE WILL NOT solicit grievances from employeesfor the purpose of remedying them.WE WILL NOT create in the minds of our em-ployees the impression that their union activitiesare the subject of company surveillance.WE WILL NOT promise you benefits if you rejectthe Union as your bargaining agent.WE WILL NOT impose or enforce an overlybroad no-solicitation rule.WE WILL NOT discharge employees, or otherwisediscriminate against them for the purpose of dis-couraging theirmembership in or activities onbehalf of United Food & Commercial WorkersInternationalUnion, AFL-CIO-CLC, Locals 954and 626, or any other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL recognize and, on request, bargain col-lectively in good faith with United Food & Com-mercialWorkers International Union, AFL-CIO-CLC, Locals 954 and 626, as the exclusive collec-tive-bargaining representative of our regular full-time and part-time warehouse employees, exclusiveof office clerical employees, professional employ-ees, guards, and supervisors as defined in the Act.WE WILL offer Richard Doll and WilliamWinans immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed and WE WILL make them whofor any loss of earnings and other benefits resultingfrom their discharge, less any net interim earnings,plus interest.WE WILL notify Richard Doll and WilliamWinans that we have removed from our files anyreference to their discharges and that the dis-charges will not be used against them in any way.WE WILL make Marci Zielinski whole for anyloss of pay or benefits that she has suffered byreason of the discrimination found herein.CHURCHILL'S SUPERMARKETS, INC.Mark F. Neubecker, Esq.,for the General Counsel.Justice,G. Johnson, Jr., John G.Mattimoe, and TerranceL.Ryan, Esqs.,of Toledo, Ohio, for the Respondent.DECISIONSTATEMENT OF THE CASEWALTER H. MALONEY JR., Administrative Law Judge.This case came on for hearing before me at Toledo,Ohio, on a consolidated unfair labor practice complaint,'issued by the Regional Director for Region 8, which al-leges that Respondent Churchill's Supermarkets, Inc.,'1The principal docket entries in this case are as follows:Charge filed by Locals 945 and 626, United Food & CommercialWorkersInternationalUnion, AFL-CIO-CLC (the Union)against Re-spondent in Case 8-CA-13944-1 on June 23, 1980, charge filed by theUnion against Respondent in Case 8-CA-13944-2 on June 27, 1980;charge filed by the Union against Respondent in Case 8-CA-14243 onSeptember 24, 1980; original consolidated complaint issued on August 29,1980, Respondent's answer filed on September 11, 1980, amended consoli-dated complaint issued on November 28, 1980, Respondent's answer filedon December 11, 1980; hearing held in Toledo, Ohio, on April 27-30,1981, briefs filed with me by the General Counsel and the Respondent onor before July 30, 1981.2Respondent admits, and I find, that it is an Ohio corporation, whichmaintains its principal office in Sylvania, Ohio, and operates a chain ofContinued CHURCHILL'S SUPERMARKETSviolated Section 8(a)(1), (3), and (5) of the Act. Moreparticularly, the amended `consolidated complaint allegesthat the Respondent both promised and granted benefitsto employees in order to persuade them not to supportthe Union, coercively interrogated employees concerningtheir union sympathies, threatened employees with lossof benefits, loss of overtime, and more onerous workingconditions in reprisal for supporting the Union, createdthe impression among employees that their union activi-tieswere subject to company surveillance, solicited andremedied grievances it order to persuade employees notto join the Union and imposed on employees an unlawfulno-solicitation rule. The' amended complaint also allegesthat the Respondent disoriminatorily discharged RebeccaDonnelly, Richard Doll, and William Winans, reducedthe normal overtime of other employees, and refused togrant a leave of absence to another employee in reprisalfor theirunionactivities:The complaintalso alleges anunlawful refusal to bargain in one of the bargaining unitsthat the Union tried to organize3 and seeksaGisselremedy with respect to that unit.4 The Respondentdenies the comission of independent violation of the Actand contends that the discharged individuals who werenamed in the amended complaint were terminated forcause.It also asserts that a representation election is theproper means of determining who is the proper bargain-ing agent at its warehouse.On these contentions, theissues herein were joined.5FINDINGS OF FACTI.THE UNFAIR LABOR PRACTICES ALLEGEDRespondent operates four supermarkets and a producewarehouse in and aboutToledo, Ohio. The stores bearthe name of the company president and chief executiveofficer,GeneralWalter A. Churchill, Sr. Respondent'sexecutive senior vice president and director of operationsisRichard Geerken. Respondent employs about 600 full-time and part-time employees, including about 50 super-visory or managerial employees. Its employees havenever been represented by any labor organization.In the fall of 1979, when the Respondent opened itsAlexis Road store, the Union engaged in sporadic infor-mational picketing.However, the actual organizing ofsupermarkets in and about Toledo, Ohio.In the course and conduct ofthis business,the Respondent annually derives gross revenues in excess of$500,000 and receives at its Toledo, Ohio locations directly from pointsand places located outside the State of Ohio goods and merchandisevalued in excess of $50,000 Accordingly, the Respondent is an employerengaged in commerce within the meaning of Sec. 2(2), (6), and (7) of theAct The Unionis a labor organization within the meaning ofSec 2(5) ofthe Act.a In the spring of 1980, the Respondent filed representation petitionsseeking seperate elections at the Respondent's downtown Toledo ware-house and in three of its four retail stores,known as the Monroe Street,CentralAvenue, and Alexis Road stores (Cases 8-RC-12108, 8-RC-12109, 8-RC-12110, and 8-RC-12118) No petition was ever filed for itsByrne Road Store.A decision and direction of separate elections in eachof these units was issued by the Regional Director for Region 8, on April11, 1980, but the elections have been blocked because of the pendency ofthe charges in this consolidated case4 NLRB v. Gissel Packing Co,395 U S 575 (1969).5Errors in the transcript have been noted and corrected Respondentfiled an unopposed posttrial motion to admit its employee handbook intoevidence as R. Exh 21. The motion is granted and the exhibit is received145this store and other parts of the Respondent'sbusinessdid not begin until about January 1980. The five employ-ees who constituted the warehouse unit signeddesigna-tion cards on or before February 4, 1980. Several unionmeetings were held about this time for the purpose ofsigning upRespondent'smanagement,either directlyfrom unionized employees or "via the grapevine" thatthis effort was in progress.A. Events at the Respondent's WarehouseOne of the first overt acts of employee union activitywas the handbilling of the Central Avenue store on Feb-ruary 19 by warehouse employees Richard Doll andKeith Mallory.Word of this activity was telephoned toRon Shook, the produce buyer and supervisor in chargeof the warehouse, by the manager of the Central Avenuestore. Shook was upset and brought the matter immedi-ately to the attention, of Judy Faust, the warehouse man-ager and his assistant.They helda meeting of employeesthe following day at the warehouse to discuss this turnof events. Shook told employees on this occasion that hehad been under the impression that the warehouse em-ployees were a big happy family and asked Mallory andDoll what was their problem. Both replied that theywanted some representation. Shook said they shouldhave settled their problems without third-party interven-tion.An open discussion ensued. One employee statedthat they all wanted additional benefits and job security.Employee Charles Tucker complained that he hadworked sufficient hours to qualify as a full-time employ-ee and was entitled to health insurance and other benefitswhich went with full-time employment.6 However, hewas not receiving them. Faust replied that the Companyhad too many full-time people so he could not get hospi-talization.Both Shook and Faust told employees thatthey were very disappointed in their actions. Shook alsosaid on this occasion that, if the Union came in, hewould close the warehouse, 7 employees would be out ofjobs, and they would be ineligible for unemploymentcompensation.A few days later, Geerken visited the warehouse andanother discussion session with employees was held inthe presence of Geerken,, Shook, and Faust. One com-plaint that arose at this time was that the warehouse em-ployees had no fixed hours for breaks or lunch. Most ofthem arrived for work between 3:30 and 5 a.m. and oftenworked straight through without any break until thework was completed and they were ready to go home.A few days later, Geerken instructed Faust to post statedbreak and lunch periods for all warehouse employees.6According to the Respondent's employee handbook, an employeewho averages 32 hours or more per week for 13 consecutive weeks isconsidered to be a full-time employee and, as such, is entitled to healthinsurance coverage and presumably other benefits7The warehouse is located in a deteriorated section of downtownToledo Shook testified that he told employees that a real estate agenthad been sent around to appraise the building for the purpose of puttingiton the market because the Respondent did not really need the producewarehouse in order to service its stores. As of the date of the hearing,some 14 months after these remarks were made, the warehouse continuesto operate because the Respondent could not rind a buyer for the build-ing 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAfter this was done, all employees took breaks or lunchat the times set forth after their respective names. On thisoccasion Tucker reiterated his complaint about being eli-gible for health insurance benefits as a full-time employeeand stated that he had previously voiced this complaintto no avail.Geerken said he would check into the prob-lem.During the course of the discussion,Geerken washeard to say that the Respondent could not afford a re-tirement program, with or without a union. Shortlythereafter,Tucker was classified as a full-time employeeand was accorded health insurance benefits.Tucker, who had signed a union card in late Januaryand who had also engaged in handbilling of the CentralAvenue and Monroe Street stores on behalf of theUnion, testified that his hours were cut in mid-April. Heworked a fluctuating schedule of hours each week. Histimecards for an 8-month period from late 1979 to mid-1980 reflect the following hours worked:Period EndingHours Worked(fractionsomitted)12/28/79301/4/80321/11/80401/18/80411/25/80372/3/80442/10/80452/17/80452/24/80393/2/80403/9/80433/16/80363/23/80373/30/80374/6/80414/13/80384/20/80354/27/80405/4/80325/11/80365/18/80375/25/80376/1/80vacation6/8/8040Sometime in March,Tucker asked Faust why his hourswere being reduced.She gave him no answer.Later, heasked to have his timecards and was told that they werenot available.On March 10,Eugene H. Kolkman,the Union's chiefexecutive officer, wrote a letter to Shook advising Shookthat the Union represented a majority of the warehouseemployees.He made a demand for recognition and of-fered to'display the authorization cards in his possessionto a neutral party for verification.On March 12, Re-spondent's counsel replied to Kolkman's letter and insist-ed on a Board election to determine the Union's majoritystatus.On the same day, Churchill sent a letter to all em-ployees, both at the warehouse and at the retail stores,informing them that the Union had filed representationpetitions for the warehouse and the Monroe Street andAlexis Road stores.The letter went on to say that theRespondent did not believe it to be in the best interest ofthe employees to select the Union as their bargainingagent and expressed the opinion that whatever problemsmight arise could be worked out "among ourselves on afair and honest basis" without interference from an out-side,Union.Richard Doll began working at the warehouse in June1978.He performed a variety of jobs. He inspected in-coming deliveries of produce,drove a forklift and hand-jack, inventoried produce, and made pickups and deliv-eries from the warehouse to the Respondent's stores. Aslong as Doll worked for the Respondent it was wellknown that he had a habit of drinking considerable quan-titiesof beer.Occasionally,he would come to worksmelling of beer and this condition did not escape thenotice of his supervisors.On one occasion,Shook askedemployee Mallory if Doll carried a bottle on his person.Mallory replied that he did not do so. Occasionally farm-ers visiting the warehouse to sell produce reported thatDoll was smelling of alcohol.Over the course of 2 years,Doll had a number ofsmall accidents with equipment. On one occasion, hebacked a truck into a dumpster.On another, occasion,when operating a forklift,he dumped over a load of to-matoes.On a third occasion, he ran an electric palletjack on his foot.In the fall of 1979, while backing atruck at the Byrne Road store, he rammed the loadingdock. The store manager reported this incident to Shookwith the further information that he had smelled alcoholon Doll's breath.From time to time, warehouse employees and supervi-sors ate lunch together at a nearby bar called the Road-house. I credit testimony that Doll and others wouldhave beer with their lunch on these occasions,and I alsocredit record testimony that, on some of these occasions,Doll and others returned to the warehouse after lunch tocontinue to work. In the winter of 1979-1980, Shookspoke to Doll about his drinking and told him he wouldhave to learn to control it. This occurred after Doll'swife called Shook's home to inquire about Doll's where-abouts when he failed to come home after work.8In late March 1980,after the Respondent had institut-ed the policy of granting fixed lunch periods to ware-house employees,Geerken visited the warehouse andbegan to discuss Doll's habits with Shook and Faust.Geerken told them that,before any disciplinary actioncould be taken against Doll, clear proof had to be ob-tained that he was drinking.Faust volunteered to visitthe nearby Roadhouse bar, where Doll had gone on hislunch hour,9 to find out if he was drinking.She did soand saw Doll having a beer.When she reported the in-formation to Shook, the latter called the bar, spoke to awaitress,and' learned that Doll had two or three beersbut had not ordered anything to eat. When Doll returned8The record contains undisputed evidence that,during a trip toToledo from Detroit where Doll had gone to pick up a load of pineap-ples, he had a breakdown and had to call Shook and Faust to pick himup During the return trip in Faust's vehicle, she offered Doll a beer andhe drank one9Because Doll reported to work at 3 30 a m., he normally took hislunch hour beginning at 9 30 a.m CHURCHILL'S SUPERMARKETSto the warehouse, he was assigned to some inventoryworkShook wrote up a disciplinary slip on Doll, datedMarch 26 It stated that he had given Doll a 3-day sus-pension for drinking while on dinner hour and returningback to work He told Doll that he was suspended andphoned Geerken to say that the disciplinary slip was inthe mail to Respondent's corporate headquarters A dayor so later, Geerken phoned Shook and instructed him todischarge Doll for violating a provision of the Respond-ent's personnel handbook that makes working after usingdrugs or alcoholic beverages a serious offense.B Events at the Monroe Street StoreThe Monroe Street store is the largest of the Respond-ent's retail outlets. It contains a variety of departments,including a flower shop, a hardware store, and a coffee-shop, as well as grocery and meat departments Some ofits sections are open on a 24-hour basis. The Respondentalso maintains its corporate office at this locationThere is record testimony from various employees thatafter the Union began its drive in January 1980 varioussupervisors responded to counteract the effect of the or-ganizing campaign. Short-term employee Joseph Wielgo-polski testifiedwithout contradiction that sometime inMarch Richard Glauser, the flower shop manager, i otook him aside for a private conversation in the bath-room at the store Glauser reportedly asked Wielgopolskiwhat he thought of the Union, to which the latter re-plied that he did not think much of it. Then Glauserwent on to ask other questions about the Union andthreatened that there would be layoffs in the event ofunionization. He told Wielgopolski that there would be astrike because the Respondent would, not give the Uniona contractHe predicted violence and said that a lot ofpeople would be fired.Wielgopolski was a carryout employee, which meantthat he had a variety of menial jobs including the loadingof customer cars He testified that he had signed a cardand had attempted to sign up other employees in thestore in the presence of, or in the immediate vicinity of,several supervisors.He complained that for a 2-weekperiod of time he was assigned exclusively to loadinggroceries in customer cars in the pickup area and wasthereby isolated from other employees He later returnedto other duties and is no longer employed by the Re-spondentGus Wingler is a produce clerk. He attended a unionmeeting on January 28, 1980, at the Sheraton-WestgateMotel. On the following day, he was engaged in a con-versation at the store with a fellow employee who in-quired into the particulars of the meeting. At this pointthe bakery supervisor andWingler's own supervisor,Brent Langenfelder, joined the conversationLangen-felder asked Wingler if he attended, how large the meet-ing was, and what he thought of it. Wingler replied thatabout 50 employees attended and he thought the meetingwent all rightHe added that if Rick (Carr), General10Glauser testified that he had no recollection of the conversation re-counted by Wlelgopolskl and had no recollection even of Wielgopolski asan employee147(Churchill),orTom Dembowski (the Monroe Streetstore manager) did not get off his back, he would go allout for the Union Langenfelder replied that he wassorry to hear this because there were two sides to everystory.Wingler said that as of that time he had heardonly one side.As discussed more fully hereinafter,Monroe Streetemployee Rebecca (Becky) Donnelly was terminated onFebruary 18. Shortly thereafter,Wingler and fellow em-ployee Kay Miller were discussing the discharge at thestore in the presence of Langenfelder. Miller stated thatthe union representatives took Donnelly to Food Town(aunionized store) and got her a job there. I creditWingler's statement that Langenfelder then said, "Good.In a couple of weeks, I hope they can find a lot of jobs "Wingler became upset and, shortly thereafter, spoke withDembowski, who is Langenfelder's superior. He toldDembowski in an excited manner that he needed moremoney and had attended a union meeting, adding "Youguys don't even have to wait two weeks You can fireme now." Dembowski tried to calm Wingler, invited himto have a cup of coffee with him, and spoke to him inorder to allay his fears During the course of this coffee-break, Dembowski assured him that the Company had nointention of discharging him.Meat department employee Clyde Nebb has been em-ployed at the Monroe Street store about 8 years. On Jan-uary 29, 1980, he signed a union card and thereaftermade no secret of his union sympathies in the course ofvarious discussions with his supervisor,Meat ManagerJack Pieh. On one occasion in late January, Pieh askedNebb how many people had showed up at a union meet-ingNebb's reply was, "A lot more than expected "Respondent maintains outgoing phone lines at variouslocations in its stores and has been quite liberal in permit-ting employees to use the phones for personal matters.The overriding consideration has always been that anemployee should not tie up the phone lines for conversa-tionsof a personal natureOn one occasion, Nebbphoned the Byrne Road store and spoke with a meatcut-ter at that location to tell him about a forthcoming unionmeeting and to ask him if any meatcutters at that loca-tionwere interested in joining. Pieh got word of thisphone call from Gary Jones, the meat manager at theByrne Road store, and spoke to Nebb about it Pieh toldNebb that such use of the phone was considered to besoliciting on company time and using company propertyin violation of company policy and instructed him not touse the phone for union business, even on his own time,since it was company property. Pieh also said he wasgoing to go "by the book" with regard to improper so-licitations,meaning a verbal warning for the first offense,a written warning for the second offense, time off for thethirdoffense,and discharge thereafter.Nebb assuredPieh that he would not do so in the future, and askedPieh when it was permissible to solicit for the Union.Pieh said he would find out and tell him.Several days later, Pieh told Nebb, after repeated re-quests for clarification, that he could solicit for theUnion if he had punched out on a break or at lunchtime,so long as the employees being solicited were also 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpunched out. He also said he would have to confine hissoliciting to nonproductive workareas.Nebb testifiedthat this was the first time he had ever heard of thispolicy i iOn another occasion, Langenfelder was discussing theorganizingdrive with Pieh in the presence of Nebb andasked Pieh how many employees had attendeda recentunion meetingPieh pointed to Nebb and told Langen-felder to ask Nebb because Nebb was one of the lead-ers. 12A few days later, Pieh asked Nebb directly howmany of his people were getting involvedin the unioneffort and how many had attendeda union meetingNebb made no reply. In the course of another of theirconversationscncerningthe union drive, Nebb askedPieh who was the source of his information concerningthe union effort. Pieh's reply was that the Company hada pipeline the same asthe Union didOn one occasion, Langenfelder asked Nebb if any of"his people" (in the produce department) were showingup at union meetingsNebb refused to reply. I creditNebb's testimony that in mid-February as Nebb was get-ting ready to go on vacation, Pieh asked him in the pres-ence of other employees whether the Union was pickingup the tab for his vacation trip. Nebb asked Pieh whatprompted that thought, and Pieh replied that he hadheard thatunions sometimesoffer vacations, cars, andmoney to people to help them organize. He voiced theopinion that because the Union had been trying for solong to get in at Churchill's, it would be worth theirwhile if they could findsomeoneto "bust Churchill'sopen."Late in February 1980, a day or so after aunion meet-ing, Pieh told Nebb that he knew who had attended themeeting andfrom whichstoresthey had come. Pieh alsosaidto employee Dewayne Bell that he heard that Bellhad attended.Bell becameupset at this remarkand insist-ed that Pieh produce the person who had made the state-mentso he could confronthim. Bell insistedto Pieh thathe had not attended the meetings Pieh finally relented,admittingthat he had not actually received any such in-formation but had just made up the statement in order toget Bellto admit if he had been doing anything.InMarch 1980, Pieh gave Nebb his annual employeeevaluation.During the course of this discussion, whichwas held in the conference room at the Monroe Streetstore,Pieh asked Nebb if he had any gripes Nebb re-plied that he had thesame oneshe had mentioned in pre-vious years-lack ofa retirementplan,wages that werebelow union scale, and inadequate benefits, particularlyhealth insuranceHe complained to Pieh that employeeswere required to pay for dependent health insurance" In the Respondent's employee handbook, there is a provision whichstates "Solicitations on behalf of any club, society, labor union, religiousorganization, political party, or similar association is not permitted duringhours that employees are working This prohibition covers solicitations inany form either for membership, subscription, or payment of money Out-siders and other employees are prohibited from soliciting employeesduring hours that employees are working and while they are on Compa-ny premises "'2 In his testimony, Pieh said that Nebb had never admitted havingbeen a member of the organizing committee However, Pieh assumed thatNebb was one of the main organizers because of the feedback he hadbeen receivingcoverage out of their own pockets. Nebb also com-plained that as assistant manager he was making only 10centsper hour more than journeyman meatcutters,whereas in union stores assistant managers made 30 centsor 40 cents more per hour than journeymen. Pieh askedNebb why he was getting involved with the Union andwhy he would become one of the leaders in its organiz-ing effort. Nebb replied that he saw no other way of get-ting a proper pay scale or of obtaining a retirementsystem. Pieh said that because an organizing drive was inprogress there was nothing he could do about a wagedifferential for assistant managers, but it was definitelysomething that should be looked into and, after the"union business" was over the Company could do some-thing. I credit testimony to the effect that Pieh also saidthat it was going to be a shocker when "the old man"(General Churchill) saw the list of union leaders withNebb's name at the top. Nebb asked what list he was re-ferring to and Pieh replied it was not hard to sit downand put one together because people were actively pass-ing out buttons and literature.Nebb testified that in previous years he had receivedan averageof about 2 hours a week of overtime. Over-time was not customarily spread throughout the calendaryear but occurred in large amounts at specific intervals,namely, during holidays and when the meat managerwas on vacation and Nebb temporarily substituted forhim. In June 1980, Pieh was shifted to the Alexis Roadstore and the meat manager at that store, Vern Viers,came to Monroe Street. Timecards placed in evidenceshow the following numbers of hours worked each weekin 1980 and into 1981 by Nebb-Week EndingHours Worked1/12/80411/19/80411/26/80412/2/80402/9/80402/16/80432/23/80433/1/80393/8/80503/15/80413/22/80413/29/80404/5/80404/12/804/19/80404/26/80405/3/80415/10/80425/17/80415/24/80455/30/80326/7/80holiday6/14/80406/21/80vacation6/28/80377/5/80327/12/80407/19/8050 CHURCHILL S SUPERMARKETS1498/2/80408/9/80408/16/80408/23/80408/30/80429/6/80409/13/80409/20/80409/27/804210/4/804110/11/804010/18/804010/25/803811/1/803911/8/803911/15/804011/22/804011/29/803712/6/804,012/13/804012/20/804012/27/80351/3/81321/10/80411/16/81401/23/81leave1/31/81402/7/81-402/14/81leave2/21/81?2/28/81?The above-recited figures indicate that, during the first20 weeks of 1980 for which legible timecards for a fullweek can be found in the record, Nebb averaged 40.9hours per week. During the next 34 weeks for whichlegible timecards for a full week can be found in therecord, he averaged 39.5 hours, a difference of 1.4 hoursper week. During the latter part of 1980, Gary Jones, themanager of the Byrne Road store, came to work I day aweek in the Monroe Street meat department. Occasional-ly another employee from the same store filled in atMonroe Street. The net result of their presence atMonroe Street meant fewer hours for the Monroe Streetmeat department employees.Penelope Shultz, a deli clerk at the Monroe Streetstore,was an active union supporter. One of her effortswas the composition and mailing of a two-page letter toall employees urging them to support the Union. About400 copies of this letter were mailed with the assistanceof the Union. After the letter became circulated, JackPieh asked her where she got the figures in the letter,which stated that the Company had made $6.4 million inprofit.12 She replied that she had obtained the informa-12 In the text of the letter, Miss Shultz stated -Iwrote this letter alone. It contains my own ideas and opinionsand conclusions This letter will be signed with my name. I standbehind what II have written and I do not mind being questioned orconfronted about it.tion from her stockbroker. I credit Shultz' testimony tothe effect that, on one occasion, she witnessed a conver-sation between Deli Manager Shirley Yeupell and de-ceased employee Yvonne Day in which Yeupell handedDay a "Vote No" button that was lying on a table in thedeli section and asked Day if she cared to wear one. Thelatter replied that she would do so.Itwas customary for the Respondent to hold anannual picnic on the late summer or early fall for thebenefit of employees, their families, and friends. Thenormal charge was $1, payable at the door, to cover thecost of fried chicken and other food that was provided.In 1980, the picnic was held, but advance purchase ofticketswas required. In addition to making a request fortickets, an employee had to list the names of the guestshe or she wished to invite. Both Shultz and employeeSheila Lemble turned in the names of various union rep-resentatives as their guests at the picnic.When the tick-etswere not forthcoming in the usual course of distribu-tion,Lemble went to see Dombowski to ask what hadbecome of her tickets. Dombowski told Lemble that thenames of her prospective guests had been brought to hisattention and that it included union representatives. Healso told her that they were not welcome "because oftheir involvement with Central Avenue." She then askedabout former employee Joe Wielgopolski. He replied thathe was also unwelcome but offered to let her buy aticket for herself. She told him to forget it.Christine Curtis is a waitress at the coffee shop in theMonroe Street store. As part of their organizing tech-nique, union representatives frequently came to the cof-feeshop, ordered coffee, sat in a booth, and talked withstore employees when they came to the coffeeshop totake breaks.On one occasion, Union RepresentativesRobert Carrasquello and Richard Eddington came to thecoffeeshop and sat down at a table. Curtis passed bytheir table and said hello as she passed. Her supervisor,Juanita (Brown) Katt, saw her speaking to the union rep-resentatives and immediately told her to refrain fromunion activity on company time "for her own good." Onseveral occasions, Katt spoke to Curtis about the Union,and on some of those occasions asked her why shewanted a union, why things could not be worked outwithout a union, and why a union was necessary. To thislast' question, Curtis replied that she thought a union wasnecessary because whenever a problem arose, it wasshifted from one person to another and nothing was eversolved.I credit the testimony of employee Shiela Lemble that,sometime in February, she had a private conversationwith Pieh near the smokehouse at the Monroe Streetstore.During the course of this conversation, Pieh toldLemble that should a union come in at Churchill's theywould discontinue giving employees free coffee. He alsosaid that food service employees would have to wearhairnets, the Company would lower the store tempera-ture by 10 degrees, and employees would have more dif-ficultygetting days off. He told her that employeeswould not be allowed to switch days off with other em-ployees and would be reprimanded if they came to worklate.He observed that things were very lax at the store, 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbut with a union, it would be "bang, bang, bangs" Healso said that, with a Union, the store would have sethours for employees and could not schedule part-timestudentsPieh went on to say that the Company couldnot pay union scale and, if it could not pay union scale,itcould not open any new stores and would becomestagnantand die. He then said that if a union did notcome in she would have a good healthy raise within ayear.Lemble was a personal friend of Pieh's daughter andfrequently visited the Pieh home. On one occasion inApril Pieh spoke to Lemble at the store and said, "Youweren't at the card game Tuesday night. I know whereyou were and you know where you were" In fact,Lemble had been attendinga unionmeeting.Lemble frequently wore a union button to work.Rather than use a conventional button, many union sym-pathizers wore a "smiley" button, which bore no inscrip-tion but merely contained a sketch of a face witha smile.Itisundisputed that Respondent's management wasaware of the significance of the "smiley" button. She andothermeat department employees were accustomed tousing the timeclock at the front of the Monroe Streetstore to punchin andout, rather than using the clockthatwas located in the meat department. Sometime inApril 1980, she and other employees went to the front ofthe store and punched out for a coffeebreak. On the wayto the clock, she greeted other employees at the cashregistersusing aninformal code greeting that some ofthe women union sympathizers had devised among them-selves. i 3 On her return from break, she was told by Piehthat Front-End Supervisor Joyce Petree wanted her tokeep her timecard in the rack near the meat departmentbecause she did not want Lemble to have any connectionor conversation with the employees in the front of thestore. Lemble and all the other meat department employ-ees were required to use the clock in the department ex-clusively untilNebb made a protest to Pieh and theformer practice was resumed.Robert C. Kennedy Jr. is presently the grocery man-ageratMonroe Street He was formerly a stock supervi-sor.During the spring of 1980, he frequently spoke toemployees about the organizing drive. I credit the testi-mony of employee Marci Zielinski that, during one ofthese conversations, Kennedy told them that the Compa-ny did not have to agree to anything a union proposedand could string out negotiations over a long period oftime.I do not credit her disputed testimony that Kenne-dy also said that ifa unioncamein itwould insist on thehiring of full-time employees so part-time employees likeZielinski would be laid off.It is established in the record that in years prior to1980 the Respondent followed a policy of granting leaveof absence to summer employees, many of whom werecollege students, that assured them of employmentduring the Christmas vacation period when they re-turned home to the Toledo area. It is also well estab-13Union sympathizers would occasionallygreet friendshaving thesame persuasionby attaching the ending "Lou" to the other employee'sname, e g,Mary would become Mary Lou, Cindy would become CindyLou, etclished that, at leastas itapplied to Zielinski, this policywas not followed during 1980. She worked throughoutthe summer and, near the end of that period, made re-peated requests of Kennedy and others for a leave of ab-sence that would assure her of a position at Christmas-time.She was told to submit her request on a companyform but the form was never provided.Just before she was about to leave to go to college,Zielinskiwas told by Kennedy that the Company wasnot granting any more leaves of absence to part-time em-ployees, but she could come back to the store at Christ-mastime, apply for a job, and take her chances with anyother applicants who might want jobs at that time. Icredit her testimony that Kennedy said that this changeof policy came about because of the union activity thatwas taking place in the store. He suggested that shecould take her case to Geerken if she chose. Geerkenwas in the area so she made a request for a leave of ab-sence to him Geerken told her that leaves of absenceswere not being granted any longer to summer employeesbecause the job market was such that the Company hadall the applicants it needed. He assured her that the deci-sion had nothing to do with union activity.Zielinski later came to the store with her mother, whoroundly berated Kennedy for refusing to give her daugh-ter a leave of absence. While Zielinski visited the store inthe fall of 1980 from time to time as a visitor, she did notrenew her request for Christmas employment and did notreceive any.Any summer employee who requestedChristmas employment was told the same story that wasgiven to Zielinski. However,six summeremployees wererehired at Christmas.Gordon Zielinski, the brother of Marci Zielinski,worked as a salesclerk at the home center in the MonroeStreet store. He signeda unioncard in January, attendedunion meetings, and wore a union button at the store.According to Zielinski, late in March his supervisor,Carr, called him into the office and requested that hesigna disciplinary slip for tardiness.While the two ofthem were together in the office, Carr asked Zielinskiwhy he wanteda unionZielinski replied that it was be-cause he wanted better wages and benefits for part-timeemployees and also because he wanted some representa-tion.Carr told him that the Company would not agree toincreasedwages that were comparable to a unionizedstore,such as the Ontario store, and that GeneralChurchill would start from scratch if he had to engage incollective bargaining. Zielinski replied that he did notthink the general could have his own way completelyand insisted that he would have to sit down and negoti-atewith the Union. I discredit Zielinski's testimony be-causeI found him tobe an unreliable witness.When Flower Shop Supervisor Rich Glauser gaveformer employee Marilyn Feeback an evaluation in July1980, he gave her 2 on a scale of 10-for loyalty and forabsenteeismWhen she asked him why he gave her zerofor loyalty, Glauser replied that she never did any workoutside of business hours that she was not paid for andhe knew for a fact that she had attendedunion meetings CHURCHILL'S SUPERMARKETSand functions.14 Feeback asked how he had becomeaware of this fact and he simply replied that he hadheard it through the grapevine. Later, after she had com-plained about this rating to Dembowski, the latter calledGlauser into his office and gave him some instructionsabout the proper method of completing employee ratingsheets.Thereafter,Glauser changed the rating from azero to a four.Following her evaluation, Feeback received a raise inher hourly rate. However, her hours were cut. In Sep-tember, after returning from bereavement leave, she no-ticed from the posted schedule for the flower shop thather weekly working time had been reduced by a fullday.When she asked Glauser why this change had beenmade, Glauser told her that the shop was losing moneyand cut backs had to be made. Feeback testified that shethought she was the only person in the flower shop tosuffer reduced hours and further testified that she wasthe second most senior employee in that department.However, Glauser testified that reductions in hours weremade across the board with respect to all flower shopemployees. (Glauser had previously told Winans that ifthe Union came in he could probably afford to keep onlyone or two of his employees because of union rates.)Dembowski explained in his testimony that the flowershop had been running for several months with excessivelabor costs and he told Glauser that the costs had to bereduced. He further explained that the impact of the cut-back was imposed more heavily on part-time employees,such as Feeback, because a reduction in hours of a full-time employee might change his status to part-time andthus cause her to lose fringe benefits as well as hourlycompensation. Part-time employees, as noted above, re-ceive few fringe benefits.Since her employment in September 1978, RebeccaDonnelly had been employed on the midnight shift as aclerk and cashier in the hardware department at theMonroe Street store. She was classified as a part-timeemployee, meaning that she worked less than 32 hoursper week. She was employed between the hours of 11:30p.m. and 7:30 a.m. Until some time in January or Febru-ary 1980, she was engaged to Robert Spitler, the assistantnight stock manager at that store.Donnelly had been unhappy for a period of time be-cause she had failed to receive a wage increase that as-sertedly had been promised to her. In fact, she had madea discrimination complaint to an unnamed organizationbecause of the failure of the Respondent to grant her awage increase. An investigator came to the store to in-quire into her complaint but apparently nothing came ofthe investigation. In January, her ex-fiancee asked Don-nelly if she wished to join the Union. She said that sheneeded more time to think about the matter. I credit herstatement that despite the fact that Spitler was a memberof the Respondent's management he said he would retaina card for her to sign if she desired to do so.14Glauser said he did not know anything about Feeback's union ac-tivities or sympathiesHe later testified that he saw her picturein a unionnewspaper I find his testimony in this regard unreliable and concludethat he knew that Feeback was a union supporter.151Donnelly attended the union meeting that took placeabout January 29. She signed a card at that time. She at-tended other union meetings as well. On the day follow-ing the union meeting, she had a discussion with Carrconcerning a pay raise. Carr responded to her inquiryabout a raise by asking her about phone calls that shemade to various outside organizations concerning theraise. I credit her testimony that, during this conversa-tion, she told Carr that she had signed a union card.During the midnight shift of January 16-17, Donnellyand a fellow employee, Nancy Hendricks, were taking abreak. Apparently they had overstayed the time allottedfor the break because Spitler, who was in charge of thestore that night, came out of his office'to tell them to goback to work. Donnelly retorted by asking Spitlerwhether he had been checking timecards. They got intoan argument, in the course of which Donnelly suggestedthat Spitler go back in the office and read a magazine orwatch television, adding "You are not my supervisor."Hendricks immediately returned to work and, after theexchange of words with Spitler, so did Donnelly.15A few minutes later, Spitler wrote up a disciplinaryreport on Donnelly for insubordination. In setting forththe facts, he stated on the report, "She was on her breakperiod. Then when she came back then sat down for 15minutes more and then I went up to her and asked her togo back to work and then she said that, I don't have to,and said that Larry and I was not her boss [sic]. She saidthat Bob Carr told her that. I wonder if Bob told her itwas all right to walk around and talk half the night!"[sic].16He forwarded the writeup to Carr, who in turngave it Geerken. Although no recommendation had beenmade by Carr or Spitler to fire Donnelly, Geerken de-cided on this course of action and instructed Carr tonotify her of this decision on Monday night when she re-ported for work. At the same time, Geerken decide todiscontinue the night operation of the hardware depart-ment immediately because it had proved to be unprofit-able.A decision to discontinue the operation had beenpreviously made and was scheduled to take effect theweek following Donnelly's discharge, but the disputethat arose between Spitler and his former fiancee prompt-ed Geerken to accelerate the termination of this shift.At the beginning of the midnight shift on February 18,Carr presented the writeup slip to Donnelly and dis-cussed it with her. Donnelly wrote on the back of theslip, "All I have to say is it was not Co. concerned. It[was] a personal matter between Charlie and myself."Carr also told her that the midnight shift in the hardwaredepartment was being discontinued and informed herthat she would be able to collect unemployment compen-sation.Donnelly asserts, and Carr denies, that he offeredto give her a letter of recommendation to assist here in15 In an unusualconflict of testimony, Donnelly testified that she toldSpitler to "go to hell " Spitler said he had no recollection of this remarkShe also said that Spitler called her a "bitch" and a "whore " Spitler'sdenial of thelatter accusationis corroborated by Hendricks16 In Donnelly's view, she was never under the supervisory control ofSpitler She felt that she was never under the supervisory control of thenight manager, Larry Stribe. However, Stribe was not at work on thenight in question and Spitler was the highest ranking management repre-sentative at the store 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgetting a job. She was given the equivalent of a week'swages,which Dombowski said was accrued vacationpay.17Spitler played no part in the decision to dischargeDonnelly nor was he asked for a recommendation in thisregard.He testified that, when he wrote up the discipli-nary slip in question,he envisioned that what wouldoccur would be that someone would "talk to her andstraighten her around."He further testified that he didnot know whether in fact she had been laid off or hadbeen discharged for insubordination.Donnelly felt thatshe had been laid off and called Dombowski and Geerkinon two occasions during the ensuing weeks to see if theyhad additional hours for her. However,Carr and Geer-ken testified that she was in fact discharged for insubor-dination.The day following Donnelly's termination she engagedin handbilling the store on behalf of the Union.Shortlythereafter,she was referred for employment to a union-ized grocery store.When she called Geerken in Marchto ask for employment at Churchill's,he asked her whyshe wanted to come back to work at the Respondent'sstore when she was making more money at Food Town.Her reply was that she just liked working at Churchill's.She was never reemployed by the Respondent.William D.Winans worked for the Respondent forabout 3 months in early 1980 as a carry-out and front-end employee at the Monroe Street store.He signed aunion card,attended union meetings, and, before his ter-mination,handbilled the store on two occasions onbehalf of the Union.18He also wore a union button atthe store and engaged in a lengthy discussion with hissupervisor,Joyce Petree, in which he vigorously sup-ported the Union's position in the organizing campaign.During a discussion,which lasted about half an hour,Winans told Petree that he was in favor of the Unionand nothing she could say would change his mind.19Petree had no answers to certain questions he posed con-cerning wage rates and promotions so she told him hecould talk with Geerken and Dombowski about thesematters if he wanted.Petree did say to Winans that herhusband had worked for a unionized trucking companyand the union at that firm had done nothing for him. Asthe discussion wore on, Petree then escorted Winans tothe front of the store and asked him,in the presence ofGeerken and Dombowski, if he had any questions.Winans responded by asking Geerken and Dombowskione question,the substance of which does not appear inthe record.17The Respondent's employee handbook states that "employees whoare terminated for dishonesty,insubordination,or other serious infractionof rules and regulations will forfeit any earned vacation pay."18 I credit Winans' testimony that as he was handbilling the MonroeStreet store Carr came to the front of the store and took pictures of theevent with a Polaroid Instamatic camera Carr admittted taking pictures,denied he took pictures of employees engaged in handbilling, and ex-plained that he was only photographing stranger pickets because hefeared they might do damage to his personal vehicle that was parked inthe store parking lot19Petree did not testify at the hearing and her absence was unex-plainedUnder well-established rules of evidence, I conclude that had shetestifiedher testimony would have supported the allegations in theamended complaintSometime before his discharge,Winans had anotherconversationregardingtheunioncampaignwithGlauser. I creditWinans'testimony to the effect thatGlauser asked him on this'occasion if he supported theUnion and also asked him whether any interesting pointshad been raised at the union meeting the precedingevening.Winans informed Glauser that he was in favorof the Union,but apparently said nothing about themeeting. Glauser told Winans that if the Union came in,he would reduce his section from four to two girls.Within 2 weeks preceding his discharge,Winans re-ceived three disciplinarywriteups,which ostensiblybrought about his termination. On March 5, he was writ-ten up by Petree for overstaying a 15-minute break.Winans admitted that he had spent an excessive amountof time on this occasion discussing the union campaignwith Glauser.On March 13,Winans was written up forparking his car in a section of the store parking lot re-served for customers.On March 19, Winans received histhird and final disciplinary writeup.The narrative on thewriteup stated in pertinent part,"Marcie[Zielinski] andBillwere bagging at the end of register 10, talking andnot paying attention to the cashier next door,who had tobag her own groceries." He was told by Cheryl Hartlinethat he was being written up for talking at a registerwhile working with another employee. Following this in-fraction, he was fired the next day by higher manage-ment.An eyewitness account giving the Respondent's ver-sion of the incident leading to Winans' termination is notavailable sinceCherylHartline, the supervisorwhowrote up Winans, did not testify.Her absence from thehearing was not explained.According to Winans, he andZielinski had both been bagging a large order of grocer-ies at a checkout register and were talking about a showor concert that was coming to Toledo. The best thatWinans can say about the incident was that a customer atthe next register must have had to bag her own grocer-ies.He did not notice anyone at the next register nor washis attention invited to the situation by the cashier whowas checking out the customer's groceries.Having beenwritten up, he was called to the office the following dayand told by Petree and Dombowski that he was beingdischarged because he had three writeups during his pro-bationary period. Dombowski informed him that Petreehad recommended this action but Winans objected,saying that the action was being taken because of hisunion activities.He was told he could appeal this deci-sion to Geerken if he wished. Winans went upstairs tothe corporate offices to see Geerken and again accusedthe Respondent of firing him for union activities. Geer-ken denied the accusation,soWinans left the store.C. The Alexis Road StoreCarole Ebersole is a part-time cashier at the Respond-ent'sAlexis Road store. In April 1980,Douglas Bortz,the manager of the Byrne Road store, was temporarilytransferred toAlexisRoad. During his stay at AlexisRoad, Bortz talked with many employees concerning theorganizing campaign. I credit Ebersole's testimony thatBortz had a private conversation with her in a small CHURCHILL'S SUPERMARKETSroom on the store premises During this conversation, hetold her that if the Union came in, the Company mightaswell "throw the box away " His reference was to asmall box that the Respondent maintained for the pur-pose of collecting written applications from employeesfor time off and for schedule changes On the topic ofwages, Ebersole complained to Bortz that she did notthink it was fair that some cashiers were paid more thanothers and expressed the thought that all cashiers shouldbe paid the same amount Bortz' reply was that he wasaware that Churchill had done wrong in the past, butthey would have to make things right if the Union lost.Bortz also told her that he did not care how she person-ally felt about unionizationD. The No-Solicitation RuleBoth the General Counsel and the Respondent agreethat the Respondent has maintained a no-solicitation rulein effect at the Respondent's stores. They sharply dis-agree about the parameters of this rule. The exact natureand description of the rule are difficult to determinefrom the evidence in the record. The employee hand-book contains the statement on solicitations quoted suprain footnote 11.20 While these restrictions are set forth ina company publication, it does not appear that either theRespondent's management or employees were apprisedof this regulationWhen asked about the source of theCompany's no-solicitation rule and an explanation of itscontents, various witnesses gave various replies. Severalwitnesses pointed to the sign "No solicitation" that ap-peared on the front of the Monroe Street store and testi-fied that this was the rule with which they were familiarSome expressed the opinion that this posted rule was di-rected to employees and strangers alike. Pieh stated thatthe rule that was posted on the front door of the MonroeStreet store meant that communications by an employeewere prohibited except on his own time, meaning break-time, lunchtime, and after work After checking with hissuperiors,Pieh told Nebb that it was permissible forNebb to solicit if he was off the clock and the employeebeing solicited was off the clock, but his efforts wouldhave to be confined to nonwork areas Pieh explainedthat the prohibition against soliciting for the Union onthe company telephone was a longstanding policy andstemmed from the fact that an employee is hired to do ajob and not to solicit for some other business Katt ex-pressed some familiarity with the rule as set forth in theemployee handbook and said that an employee's break-time was his own time but that employees were not freeto solicit on paid breaks, i.e., time off for which they didnot have to punch out as distinguished from breaks whenthey punched out. Donbowski testified that the no-solici-tation rule that prevailed at the Respondent's store wasan orally promulgated rule. He stated that the rule, asposted on the front of the Monroe Street store, appliedboth to employees and to customers, but then qualifiedhis statements by saying that the no-solicitation policyprohibited solicitation on company time, not on workingtime.He said that employees could organize only on20Elsewhere in the employee handbook "unauthorized solicitations"are set forth as a minor infraction of company rules153their breaks or at lunch but could do so before and afterworkAccording to Dombowski, solicitations of anykind were not permitted outside the store in the parkinglot but exceptions were made for these veterans'annualpoppy sales and a campaign for funds in the Toledo areaknown as the old newsboys' campaign.IITHE ENLARGEMENT OF THE RESPONDENT'SHEALTH INSURANCE PLANFor a number of years, the Respondent maintained ahealth insurance plan with a private carrier, which cov-ered the medical and hospital expenses of its full-timeemployees, i e., those who worked in excess of 32 hoursper week. However, the plan did not provide for de-pendent coverages unless the employee paid an extrapremium out of his own pocket. This omission was acause of employee criticism 21Beginning in the late summer or fall of 1979, the Re-spondent began to consider the possibililty of discontinu-ing the use of an outside carrier and of providing healthinsurance coverage to its employees through self-insur-ance fund It asked the broker who had provided theCompany with casualty insurance coverage to investi-gate this possibility and to provide the Respondent withquotations about the cost of such a plan and whether anyincrease in benefits that could be realized from self-insur-ance without an increase in cost to the Company. Thebroker delayed several months in providing the request-ed information but, in late February 6r early March,gave the Respondent a quote that included the estimatedcost of self-insurance for normal loss and the cost of acatastrophe override premium with a carrier who wouldpay unusually large claims that might occasionally arise.The broker also suggested at that time that the Respond-ent wait a few more weeks before concluding a deal be-cause he felt that he could obtain better catastrophe cov-erage from another insurance company. The RespondentagreedEarly in April, the broker presented the Respondentwith another quotation and, within a matter of days, theRespondent executed the documents necessary to put theinsurance plan into effect One of the elements containedin the new plan was dependent coverage. On April 14, 1month after representation petitions were filed and 2weeks before the existing health insurance coverage withan outside carrier was due to expire, General Churchillsent a letter to all employees announcing a new healthinsurance plan, effectiveMay 1 The announcementstated that the new plan included no change for depend-ent coverage, fully paid hospital coverage, free prescrip-tions, improved diagnostic, X-ray, and laboratory serv-ices,no deductible for surgery or anesthesia, $100 perweek disability income, improved dental coverage, and$5000 in life insurance Churchill commented in his letterthat the new plan was "one of the finest health careplans in the Toledo area and it is far better than any of2'For example, Nebb included among his longstanding grievances acomplaint to Pieh about lack of dependent coverage in the Respondent'smedical and hospital plan Shultz mentioned lack of dependent coveragein the letter, which she mailed to all the Respondent's employees onbehalf of the Union sometime in April 1980 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthose offered by our competitors All full-time employeesare eligiblefor this plan "Analysis and ConclusionsA. Independent 8(a)(1) ViolationsThe record in this case contains an undifferentiatedcombination of the trivial and the serious.The independ-ent violations of Section 8(a)(1) to be found in the recordare the following:(a) It is well established that the solicitation of employ-ee grievances during an organizing campaign with aview toward ultimately redressing those grievances is anunfair labor practice.Hi-Lo Foods,247NLRB 1079(1980);Montgomery Ward & Co.,253 NLRB 196(1980),andBerger Transfer Co.,253 NLRB 5 (1980).In Febru-ary 1980, immediately after learning of the organizingcampaign,Shook held a meeting of warehouse employ-ees, at which he stated that he thought that the ware-house group was one big happy family. He asked specificemployees what their problems were, adding that theyshould have settled their problems internally withoutthird-party intervention,and then threw the floor opento a general discussion of employee complaints.Some ofthese complaints,such as lack of a specified lunch hourand Tucker's complaint that he was entitled to health in-surance benefits,were quickly remedied.Another discus-sion, held a few days later between the same group ofemployees and Geerken when employee complaints wererehashed,was simply a resumption of the earlier meet-ing.Both events constitute solicitations of grievances inviolation of Section 8(a)(1) of the Act.At a later time, during an employee evaluation session,Pieh and Nebb discussed the Union.They also discussed,inresponse to Pieh'sinvitation,thegrievances thatprompted Nebb to take an active role in the organizingcampaign Pieh's statement to Nebb that his complaintconcerning a small wage differential for assistant manag-ers should be looked into after this "union thing" is over,isclear evidence of the purpose of soliciting the griev-ance. This solicitation of Nebb's grievances by Pieh con-stituted a violation of Section 8(a)(1) of the Act, andPieh's statement to Nebb accompanying the solicitationamounts to an unlawful promise of the benefits, whichalso violates Section 8(a)(1) of the Act.(b) Shook's admitted threat to warehouse employees atthe February 1980 meeting that if the Union came in thewarehouse would be closed and employees would be outof jobs and ineligible for unemployment compensation isa serious violation of Section 8(a)(1) of the Act.(c)Glauser's statement toWielgopolski that in theevent of unionization there would be layoffs at the storeconstitutes a threat that violates Section 8(a)(1) of theAct.(d)Glauser's statement to Wielgopolski on the sameoccasion that there would be a strike because the Re-spondent would not give the Union a contract consti-tutes another violation of Section 8(a)(1) of the Act(e)Glauser'squestioning of Wielgopolski,in the con-text of the above-recited remarks, about how he feltabout the Union constitutes coercive interrogation and aviolation of Section 8(a)(1) of the Act(f)Credited testimony indicates that, in February 1980,Langenfelder asked Wingler if he attended a union meet-ing, how large the meeting was, and what he thought ofthemeeting.Such questioning is coercive and violatesSection 8(a)(1) of the Act(g) Credited testimony also indicates that,shortly afterthe discharge of Rebecca Donnelly, Wingler,and KayMiller stated in Langenfelder's presence that she had ob-tained a job at Food Town,a unionized store. Langen-felder then told them that, in a couple of weeks, hehoped the Union could find a lot of other jobs Thisstatement was an implied threat to discharge union sym-pathizers and violated Section 8(a)(1 of the Act. The factthatDombowski tried to calm Wingler's fears of dis-charge after hearing Wingler's complaint about Langen-felder's statements does not prevent the earlier remarksfrom being an unfair labor practice.His efforts simplyconfirm the coercive character of Langenfelder's state-ments(h) Pieh repeatedly questioned Nebb about union mat-tersHe asked Nebb on one occasion how many peoplehad showed up at a union meeting, pointed Nebb out toanother supervisor as being a union leader who was asource of information concerning union efforts, askedNebb how many of his people were getting involvedwith the Union,and asked Nebb if the Union was com-pensating him for his union activitiesDespite the factthat such questions were posed to a known sympathizer,such questions and statements constitute violations ofSection 8(a)(1) of the Act.PPG Industries,251NLRB1146 (1980)(1)Pieh's statement to Nebb that the Company hadsources of information within the union organizing effortconstitutes an attempt to convey the impression thatunion activities of employees were the subject of compa-ny surveillance and is a violation of Section 8(a)(1) of theAct(k) Pieh's statements to Dewayne Bell that he heard hehad attended a union meeting and his admission that hemade the statement in order to get Bell to admit hisunion activities constitutes unlawful interrogation whichviolates Section 8(a)(1) of the Act.(1)Pieh'sstatement to Nebb that General Churchillwould be shocked to see his name at the top of the list ofunion organizers constitutes an attempt to create the im-pression that the union activities of employees were sub-ject to company surveillance in violation of section8(a)(1) of the Act.(m)After Penelope Shultz disseminated a campaignletter to 400 store employees,Pieh asked her where shegot the information contained in the letter to the effectthat the Company had made $6.4 million in profits. I donot regard this question as coercive interrogation, inas-much as Shultz stated in the letter that she invited inquir-ies concerning its contents and would personally standbehind whatever she had written(n)Katt asked Christine Curtis several questions con-cerning her union efforts, including why she wanted aunion and why she thought a union was necessary.These questions constitute a violation of Section 8(a)(1)of the Act. CHURCHILL'S SUPERMARKETS155(o) Pieh's statementsto Sheila Lemble near the smoke-house at the Monroe Street store in February 1980, con-cerning changes that would occur in working conditionsif the Union were successful, constitute unlawful threatswhich violate Section 8(a)(1) of the Act.(p)Pieh's statement on the day following a unionmeeting to Lemble that he knew where she had beenwhen she failed to show up for a card game at his housethe previous evening constitutes an attempt to conveythe impression that the union activities of employeeswere subject to company surveillance and violates Sec-tion 8(a)(1) of the Act.(q)When Kennedy told Marci Zielinski that there hadbeen a change in company policy concerning the grant-ing of leaves of absence to summer employees to work atChristmastime and that the discontinuance of this policywas due to the union organizing campaign, this statementviolated Section 8(a)(1) of the Act.(r)Having discredited the testimony of Gordon Zie-linski,I recommend that so much of the amended com-plaint that relates to allegations concerning him andRichard Carr be dismissed(s)When Petree took William Winans to see Geerkenand Dombowski and askedhim intheir presence, if hehad any questions concerning the organizational cam-paign, she caused him some embarrassment because shewas, ineffect, interrogating him and pointing out to Re-spondent's top management the identity of a union activ-ist.Suchan actionis an interference with union activitiesand a violation of Section 8(a)(1) of the Act.(t)Glauser's questioning of Winans about how he feltabout the Union and whether any interesting points hadbeen raisedat a union meetingWinans attended consti-tute unlawful interrogation within the meaning of Sec-tion 8(a)(1) of the Act. Glauser's further statement toWinans that he would reduce the size of his section if theUnion camein is athreat to discharge employees in re-prisalfor union activities and violates Section 8(a)(1) ofthe Act.(u) Bortz' statementto Ebersole that he would discon-tinue the practice of permitting employees to ask fordays off and to rearrange their schedule in the event ofunionizationis a threat that violates Section 8(a)(1) of theAct.(v) Bortz' further statement to her that the companywould make improvements in benefits if the union lost isapromiseof unstated benefits that violates Section8(a)(1) of the Act.(w) Carr admitted photographing pickets as they werepatroling at the Monroe Street store, but denies photo-graphing any employees in the process of doing so. I dis-credit the denial and conclude that, by photographingemployees in the exercise of rights guaranteed to themby Section 7 of the Act, the Respondent violated Section8(a)(1) of the Act.(x)An employer may lawfully forbid employees fromengagingin solicitations for any nonwork related objectso long as the prohibition is limited to workingtime, isnondiscriminatory in its application, and thereisno inde-pendent evidence that the rule is being imposed forunion-related considerations.However, if a no-solicita-tion rule is overly broad, it is an unlawful interferencewith employee rights guaranteed by Section 7 of theAct.22 Furthermore, if the parameters of a no-solicitationrule are vague or ambiguous, the risk of noncompliancewith the limitations established by the Supreme Courtfallson the employerG.C.Murphy, Inc.,171NLRB370 (1968);Knapp Foods,247 NLRB 1079 (1980),NLRBv.Charles Co.,341 F 2d 870 (2d Cir 1965)The scope of the rule set forth in the Respondent'semployee handbook complies with the requirements ofthe Supreme Court decisions. However, it appears thatboth management and employee witnesses were unfamil-iarwith the rule as recited therein and several pointed tothe flat "no solicitation" notice posted on the front doorof the store as being the rule by which they were boundThis rule is drastically overly broad and, if applicable toemployees, constitutes an interference with their Section7 rights. Some witnesses indicated that the posted ruleapplied both to strangers and to employees Other wit-nesses indicated that the no-solicitation rule was an oralrule that permitted soliciting on nonwork time and for-bade soliciting during working time. Such a rule is avalid ruleAnother witness said that employees could so-licitduring those breaks they took when they were notrequired to punch outIn light of these varying versions of the scope of theRespondent's no-solicitation rule-some describing alegal and some describing an illegal one-it can only beconcluded that the Respondent's employees were beingsubjected to restrictions that suffer from the vice ofvagueness Accordingly, when the Respondent attemptedto restrict the union activities of its employees on compa-ny premises by means of an ambiguous no-solicitationrule, it violated Section 8(a)(1) of the Act.Nowhere in the rule in any of its announced versionswas a clerk forbidden to greet or have casual conversa-tions with customers Indeed, it would hardly be in keep-ingwith the functions of a clerk or waitress to avoidgreeting or speaking to a customer Accordingly, whenKatt issued a warning to Christine Curtis after she gavea casual greeting to two union organizers who were cus-tomers at the Monroe Street coffeeshop, Katt was notenforcing the provisions of any no-solicitation rule. Thereal thrust of her warning was to prevail on Curtis toavoid union representatives Such a warning constitutes aviolation of Section 8(a)(1) of the Act.Montgomery WardCo., 256 NLRB 800 (1981).Similarly, an employer had every right to restrict theuse of company telephones to business-related conversa-tionsand to forbid employees from using companyphones for personal reasons. However, this employer didnot do so and a practice grew up over a long period oftime of permitting employees to use company phones forpersonal matters so long as their calls did not tie up theswitchboard The only exception to this admittedly loosepractice came about when Nebb called his counterpartsin the meat department at another store, informed themof an upcoming union meeting, and asked if anyone was22Republic Aviation Co v NLRB,324 U S 793 (1945),NLRB v Bab-cock & Wilcox Co,351 U S 105 (1956),NLRB v Steelworkers,357 U S357 (1958),Stoddard-QuirkMfgCo, 138 NLRB 615 (1962),see alsoTR W, Inc,257 NLRB 442 (1981) 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDinterested in taking part in the organizing effort. For thiscall he was reprimanded and told that such calls shouldnot be made on company phones. When an employer sin-gles out union activity as its only restriction on the pri-vate use of company phones, it is not acting to preservethe use of the phones for company business. It is interfer-ing with union activity, and such interference constitutesa violation of Section 8(a)(1) of the Act.(y)When an employer confers on his employees an in-crease in wages or benefits during the course of a unionorganizing campaign, its action is presumptively a viola-tion of the Act.NLRB v. Exchange Parts,375 U.S. 405(1964). It is incumbent on any employer seeking to avoidthe consequences of this presumption to justify its actionon some nondiscriminatory business-related basis In thepresent case, the Respondent announced to all its em-ployees a new and enlarged program of medical and in-surance benefits on April 14, 1980, just a month after itreceived a demand for recognition from the Union cov-ering its warehouse unit and two petitions for representa-tion elections relating to its Monroe Street and AlexisRoad stores Respondent's defense is that it was contem-plating the institutions of these improvements in its insur-ance program all along and that the timing of the an-nouncement and the implementation of the program co-incidental with the Union's organizing effort was purelyhappenstance. The argument strains credulity.Respondent's longstanding desire to improve the criti-cized deficiencies in its medical insurance program was alow priority item on the corporate agenda until theadvent of the union drive. In its discussions with its in-surance broker concerning self-insurance and enlargedbenefits,months went by, nothing happened, and no onesaid anything. Shortly after the organizing campaignswung into a serious preelection phase, a greatly expand-ed program of health insurance, as well as other insur-ance, was in place in a matter of daysItwas by no means indispensable for the Respondentto await the expiration of its former insurance policy toadopt a program of partial self-insurance in order for itto provide the insurance benefits announced to employ-ees on April 14. The improvements could have beenmade months or years before the Union started its orga-nizing campaign. In announcing the revised plan, Gener-alChurchill pointed out to his employees that "it is farbetter than any of those offered by our competitors."This was simply a veiled reference to health insuranceplans then in effect in the unionized stores in the Toledoarea.Far from being coincidental with the union drive,the new health plan was prompted by a desire to headoff the union drive, a desire that also manifested itself innearly two dozen separate and different violations of theAct, which the Respondent committed within the sametime frame it was revising its health insurance program.Accordingly, I conclude that by instituting and announc-ing a revised and improved plan of health and other in-surance for its employees the Respondent herein violatedSection 8(a)(1) of the Act.B. The 8(a)(3) ViolationsAs noted above, the acts and conduct of the Respond-ent in discharging, transferring, or otherwise adverselyaffecting the hire and tenure of its employees during thecourse of the organizing drive23 must be measuredagainst a background of repeated and well-establishedunfair labor practices aimed at preventing the unioniza-tion of its warehouse and stores. As a result, events thatmight otherwise take on a neutral coloration becometinged with illegality as the Respondent's determinationto resist unionization spilled over from threats and prom-ises into adverse actions taken against employees.1.The discharge of Richard DollRichard Doll was a reliable and likeable employee, ac-cording to Faust He had worked at the warehouse fornearly 2 years at the time of his discharge in late March1980.He had a problem and his problem was wellknown to supervisors and employees alike, but it was aproblem that they were willing and able to live with. Atno time did his immediate supervisors at the warehousehave any disposition to discharge Doll but, as in thecases of the other discriminatees named in the amendedcomplaint, deficiencies that the employee's immediate su-pervisorswere willing either to overlook or to recom-mend for routine internal correction became, in the mindof Company Vice President Richard Geerken, groundsfor discharge. Doll's termination was a case in pointDoll had been coming to work from time to time withbeer on his breath for as long as he had been workingfor the Respondent. His drinking habits had come to thenotice of Shook and Faust, as well as supervisors outsidethewarehouse, because of a string of minor accidentsthat presumably arose as a result of Doll's operatingcompany equipment under the influence of alcohol.None of these events provoked more than a mild rebuke.Indeed, none of these events prevented Respondent'smanagement from having an occasional beer with Dollat lunchtime at the Roadhouse, then returning to workafterwards. However, once Doll had evidenced his unionsympathies by handbilling a store, the Respondent's atti-tude, at least as it was reflected in the actions of Geer-ken, dramatically changed. On Doll's final day of work,Geerken visited the warehouse and orchestrated a seriesof events designed to provide the Company with conclu-sive proof that Doll had been drinking in violation of aprovision of the employee handbook, a provision thathad been overlooked in his case for nearly 2 years. Faustfound Doll on his lunchbreak at his usual haunt doing hisusual thing and reported her expected findings to Shook,who confirmed them by phoning the bartender. AfterDoll returned, he was written up for a 3-day suspension.When the disciplinary form reached Geerken's desk, therecommended suspension was converted into a dischargeand Doll was so informed.Doll was a known activist who was discharged for ahabit that had been indulged by the Respondent until hisunion sympathies became known and reported. The dis-charge came just after the Respondent received ademand for recognition as the bargaining agent for the23 In fact, the threat of unionizationis still extantbecause the represen.tation petitions filed early in 1980 have not resulted in elections becauseof blocking charges that are yet unresolved CHURCHILL'S SUPERMARKETS157warehouse unit and at a time the Respondent was engag-ing ina campaign of unfair labor practices designed toprevent unionization at any cost. In light of these factors,aswell as the difference of opinion within the ranks ofthe Respondent's management as to the gravity of theevent that triggered the discharge, I conclude that Re-spondent's stated reason for firing Doll was wholly pre-textual and that its real reason was its desire to eliminatea known union enthusiast from its payroll. Accordingly,the discharge of Richard Doll violated Section 8(a)(1)and (3) of the Actof the record in this case, there is no way to determinehow long a normal tour of duty was at this particularpost or what personnel demands and options existed atthe time that might have dictated this assignment. More-over,Wielgopolski was ultimately given another less iso-lated assignment or series of assignments, an unlikelyturn of events had the Respondent maintained any fixedintention of placing Wielgopolski in a position where hecould not talk union to other employees at the jobsite.Accordingly, I would dismiss the portion of the amendedcomplaint that alleges that JosephWielgopolskiwasgiven a job assignment on a discriminatory basis.2.The reduction in hours of Charles TuckerTucker was also a known union supporter who hadevidenced his union sympathies by handbilling two ofthe Respondent's stores. His complaint before the Boardwas not that he was discharged, but that his workinghourswere cut because of his union activities Theweekly summary of Tucker's hours during the latewinter and spring of 1980 show a fluctuation in hisworkweek, but hardly a steady decline or a precipituousdrop. Indeed, in the mid-summer of 1980, he was work-ing more hours than he had worked in several individualweeks in March and April. Faust's refusal to provideTucker with his timecards at a time Tucker was voicinga complaint to her about a reduction in working hours isa suspicious circumstance, but it is not enough to showeither discriminatorymotivation or, more importantly,that any discrimination in fact took place In light of thepaucity of evidence on this latter point, I must concludethat the General Counsel has failed to prove by a pre-ponderance of the evidence that Tucker suffered an ille-gallymotivated loss of hours, so the provision of theamended complaint on this point must be dismissed.3.The reassignment of Joseph WielgopolskiWielgopolskiworked for the Respondent about 5months as a front-end employee, meaning that he wasnormally rotated into and out of a number of menial jobsin the grocery store as the demand for his services arose.He testified that he signed up employees in the store andthat not long after Geerken saw him signing up an em-ployee, he was placed in isolation by being assigned con-sistently to load groceries into customer cars in front ofthe store. The impression that Wielgopolski left with theRespondent's supervisory force was of such magnitudethat they cannot even remember him as an employee,though no formal contention was advanced that he didnot in fact work at the store.Isolating an employee from other employees for dis-criminatory reasons is a violation of the Act but, like anyother discriminatory act, it must be established in therecord by something more than surmise or suspicion. Inthis case, we have little more to go on than Wielgopols-ki's surmise. Loading groceries into customer autobmo-bileswas one of the jobs normally assigned to a front-end employee so there is nothing unusual or noteworthyin the fact that such an assignment was made to Wielgo-polskiWielgopolski is apparently unhappy about the factthat he filled this job for 2 consecutive weeks beforebeing shifted to some other task However, on the state4 The reduction in overtime hours of Clyde NebbNebb's complaint that his overtime hours were re-duced because of his union activities presents a veryclose question of fact. Nebb was an activist andwas sus-pected by his immediate supervisor of being aleader inthe union movement A great deal of independent8(a)(1)conduct committed by the Respondent was directed par-ticularly atNebb As indicated from the summary ofhours worked by Nebb throughout 1980, Nebb did sufferin the aggregate a differential in hours worked betweenthe first part of 1980 and the last part of 1980 of approxi-mately 1.4 hours per week. The reduction coincidedwith the replacement at the Monroe Street meat depart-mentof his longtime friend and associate, Jack Pieh, byVern Viers,a managerwho was transferred to MonroeStreet from another store. From time to time, Viersbrought in employees from his former location to workatMonroe Street, thereby diminishing the overtime op-portunities of employees at the Monroe Street meat de-partment, including, but not limited to, Nebb. Nebbstated without contradiction that all the meat departmentemployees at the Monroe Street wereunionsupporters.The fact that other employees were brought in towork at the Monroe Street meat market from time totime by the Respondent means that the predictable effectof suchassignmentsresulted from deliberate action onthe part of the Respondent, not from chance or from un-planned fluctuations in the workloadThe record isbarren of any explanation for this revised personnel prac-tice other than the one suggested by Nebb, namely, thathe and other union supporters at Monroe Street werebeing punished for their knownunionsympathies. Thisexplanation ismade quite plausible by heavy-handeddemonstration of animus exhibited by the Respondent onother occasions. Accordingly, I conclude that, by reduc-ing Nebb's hours of work, the Respondent violated Sec-tion 8(a)(1) and (3) of the Act.5.Restrictions on picnic guestsThere is no factual dispute that, in previous years, em-ployees attended the annual company picnic for a nomi-nal charge and were free to bring family members andguests without any stated limitations or advance screen-ing. In 1980, two employees sought to invite union repre-sentatives to attend as their guests and were rebuffed. Asystem had been devised whereby purchasers of ticketsto the outing had to state in writing in advance thenames of guests they wished to invite. When the names 158DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDof union organizers were found on the lists submitted byLemble and Shultz, tickets were withheld. These em-ployees were told that -the reason for the Respondent'saction was that it blamed union organizers for miscon-duct at the Central Avenue store and did not want themto attend the picnic.While the right to invite guests toan annual socialevent was a nominal fringe benefit, itwas still part of the terms and conditions of employmentat the Respondent's stores.When this benefit was with-drawn in order to insulate employees from social con-tacts with union representatives, the Respondent violatedSection 8(a)(1) and (3) of the Act.6.Refusal of a leave of absence to Marci ZielinskiThe record establishes that, prior to 1980, the Re-spondent followed a practice of granting leaves of ab-sence to summeremployees who left for college in Sep-tember, thereby assuring them of employment when theyreturned home at Christmastime. The advantage to em-ployees of assured Christmas employment is obvious andthe policy had advantages for the Respondent as well,inasmuch as it assured the Respondent not only of extrahelp during its holiday rush, but the availability of expe-rienced employees during thisseason.Zielinski, a knownunion sympathizer,wished to take advantage of thispolicy in 1980 and made repeated requests to obtain sucha leave. On each occasion, she was instructed to fill out aform,which was never furnished. I have credited hertestimony that she was finally told by Kennedy that theCompany had discountinued the policy of giving leavesof absenceto summeremployees permitting their returnat Christmastime and that, if she wanted Christmas em-ployment, she would have to apply at or near the dateshe wanted to come back to work and, in effect, take herchances with other applicants who were interested incoming to work at that time. He stated that the reasonfor this change in policy was the union organizing cam-paign.When Zielinski was denied a leave of absence and,in effect, denied reemployment, the Respondent violatedSection 8(a)(1) and (3) of the Act. Zielinski became a dis-criminateeas of that moment. The fact that the discrimi-nation might not have been limited to her and may haveflowed from the implementation of a discriminatory gen-eral policy is immaterial to this finding. Nor is it materialto the finding that six other summer employees were re-hired on application in December, while Zielinski did notmake such an application. If it has any relevance at all,Zielinski's failure to make what,in essence,isa secondapplication for Christmas employment bears only on theamount of backpay to which she might be entitled.7.The evaluation of Marilyn Feeback and thereduction in her hoursIn July 1980, Glauser gave known union suporter Mar-ilyn Feeback a wholly unsatisfactoryrating onher per-sonnelevaluation sheet-a 0 on a scale of 10-for loyal-ty.He explained to her that the fact that she had attend-ed union meetings contributed to this evaluation. A pos-sible effect of such an evaluation could have been toplace her future employment with the store in jeopardy.Accordingly,itamountsto a discrimination in hire ortenure aimed at discouraging union activity and violatesSection 8(a)(1) and (3) of the Act. The fact that the ille-gal entry was later removed does not detract from thisfinding, inasmuch as it is well settled that the discountin-uance of an unfair labor practice is not a defense to theentry of a Board order.24A few weeks later, the Respondent reduced Feeback'shours by 1 full, day each week. The record is indistinctas to how the reduction in her hours compared with re-ductions in the hours of other flower center employees,although there is no contradiction in the record forGlauser's assertion that all flower center employees re-ceived reduced hours. One unanswered question is why alarge store with a considerable turnover made no effortto provide these clerks with additional hours in other de-partments when cutbacks took place at the flower center.An inference can be drawn from Dombowski's testimonythat a greater impact from this reduction fell on Feebackthan on other employees, since care was taken not toreduce the hours of full-time employees in the flowercenter to the point where they would no longer be eligi-ble for medical insurance and other fringe benefits.Feeback was a known union supporter. In September1980,when her hours were cut by 1 day per week, shehad already been subject to one discrimination in theform of a poor evaluation. Glauser once told Winansthat, if the Union came in, he might have to cut back hisstaff from four employees to two. While this statementmight arguably be a prediction rather than a threat, it il-lustrated the tenor of his thinking. No objective standardwas suggested or established by the Respondent as thebasis on which it cut Feeback's hours in the amount theywere cut. Accordingly, in light of this evidence and thestrong animus established elsewhere in the record, I con-clude that, by cutting Feeback's hours of work in Sep-tember 1980, the Respondent violated Section8(a)(1) and(3) of the Act.8.The discharge of William WinansWinans was a union sympathizer whose support wasboth voluble and conspicuous. He handbilled the store,attended meetings, wore a union button to work, and en-gaged in a lengthy discussion with his supervisor inwhich he told her that nothing she could say couldchange his mind about supporting the Union. In the mindof a discriminatory employer, such an employee is aprime candidate for removal, "especially if he is a short-term employee.The basis for the discharge of Winans was three write-ups in 2 weeks for manifestly petty misdeeds. He was de-tained by a supervisor, Glauser, during his break becauseGlauser wanted to discuss the union campaign and wasthereafterwritten up for returning late to the job. Heparked his car in the wrong part of the store parking lot,but instead of asking him to move his car, the Respond-ent left the car where it was and gave Winans a writeupinstead. The third and final infraction that led to his ter-mination was that he was talking with another employee24NLRB v, Mexta Textile Mills,339 U S 563 (1950),Bandag,Inc, 225NLRB 72 (1976), enfd 583 F 2d 765 (5th Cir 1978) CHURCHILL'S SUPERMARKETS159while bagging a large grocery order and evidently didnot see a customer who was being checked out at thenext registerNo one called his attention to the custom-er's need for assistance when the event was occurring,nor is there any rule, practice, or custom that says thatemployees at the Respondent's store may not talk witheach other while working. Moreover, there is no evi-dence that he was not, in fact, working while talking toZielinski, and it is difficult to see how he could be bag-ging groceries at two different locations at the sametime. This was at most a trivial oversight, one which wastoo insignificant to bring to his attention while it was oc-curring so it could be rectified if necesary, but importantenough to be the subject of a terminal disciplinaryaction. Because the Respondent was able to collect threeof these writeups during Winans' probationary period, allof which arose after his union sentiments became known,the Respondent felt that there was a technical basis forWinans' discharge and he was firedWinan's discharge is a classic pretext case. The Boardhas said many times that it is motivation, not justifica-tion, that determines the legality of a discharge, becausethere is hardly a case in which some kind of justification,however strained or tortured, cannot be found to supportan employer's action in terminating an employee In thiscase, there is little doubt that, but for Winans' union en-thusiasm, the pecadillos that found their way into disci-plinarywriteups would have passed without notice orwould have been corrected on the spot. If an employerwho wishes to reserve parking spaces in front of thestore for its customers prefers to discipline an employeefor illegal parking and does not even ask him to movehis car, it is clear that it was much more interested inpunishment than in parking spaces. If an employer insistson writing up an employee for failing to bag a custom-er's groceries, but fails to tell him, while the customer iswaiting, that he should stop talking and assist the cus-tomer, it is equally clear that the employer was more in-terested in punishment than in servicing its checkoutcounter. Such is the case presented in this record relatingtoWilliamWinans. Accordingly, when the RespondentdischargedWinans, it did so to discourage his member-ship in and support of the Union and violated Section8(a)(1) an (3) of the Act. I so find and conclude.night shift in her department and I credit her testimonythat he offered to provide her with a reference for otheremployment. He left her with the impression that shewas being laid off for an indefinite period of time, notthat she was being discharged for misconduct. It is estab-lished that she received a week's pay on her terminationand, in light of the stated policy in the employee's hand-book that employees fired for insubordination forfeit ac-crued vacation pay, I discredit the explanation that themoney in question represented vacation pay. In general,employees discharged for cause are not given severancepay, although such sweeteners are not uncommon incases of layoff or in situations when an employer wishessimply to ease an employee off the payroll because asticky situation has arisen. I credit Donnelly's statementthatCarr told her she would be eligible for unemploy-ment compensation, an entitlement she could not enjoyimmediately if she was being discharged for cause. Thesupervisormost concerned with Donnelly's abrupt be-havior made no recommendation to terminate her norwas he even consulted about the decision. In fact, allthat he wanted when he wrote up Donnelly was thatsome other supervisor speak to her and straighten heroutHe was unsure even at the time of the hearing whyitwas that she was terminatedThereisnodoubt that Donnelly was insubordinatewith Charles Spitler on her final night of work, andthere is likewise no doubt that the incident, minorthough it was, arose in substantial part because of a closepersonal relationship between the two individuals thathad recently been severed. I believe that the Respondenteased out Donnelly because it did not want a repeat of apersonal incident that occurred and felt, perhaps withsome justification, that another spat between the lovelornmight take place if Donnelly were allowed to remain ontheRespondent's payroll.Although this might be noway to treat a lady, it does not amount to a violation oflaw that this agency can remedy Accordingly, I woulddismiss so much of the amended complaint thatallegesthatRebecca Donnelly was discharged in violation ofSection 8(a)(1) and (3) of the Act.25C. The Respondent's Refusal toBargain in theWarehouse Unit9.The discharge of Rebecca DonnellyThe discharge of Rebecca Donnelly presents the clos-est of the three discharge cases because, unlike Winansand Doll, Donnelly was not a leading supporter of theUnion and confined her union activities to signing a cardand attending a meeting or two She was initially reluc-tantto sign a card and put off doing so The Act doesprotect casualunionsuporters as well as zealous onesand credible evidence supports a finding that Respondentwas aware of Donnelly's union sympathies because shetold Carr she had signed a card.While the Respondent now states that Donnelly wasdischarged for insubordination growing of an incidentoccurring on the midnight shift of February 16-17, 1980,it is not atall clear that it treated the termination as suchwhen it occurred Carr discussed with Donnelly in detailthe fact that the Respondent was closing down the mid-The Union made a demand for recognition with re-spect to the warehouse unit about March 10, 1980. TheRespondent refused the demand and insisted on an elec-tion.At the time there were five employees in the unitand all five had signed designation cards, which theylater authenticated at the hearing in this case. Respond-ent's counsel admitted that the Respondent had no doubtabout the Union's majority status, as indeed he couldnot, because that status had been already demonstrated inopen court Accordingly, any insistence on an election toreaffirm or redemonstrate that status is at best an unnec-essary imposition.25Donnelly handbilled the store on the day following her terminationand got a well-publicized job at a unionized store However, this is allpo.tditichatge activity and can have no bearing on the moving causebehind her removal 160DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDin 1969, the Supreme Court declared inGissel PackingCo., supra, that the Board may issue a bargaining orderin lieuof directing an election in cases where an employ-er's unfair labor practices are so serious that a fair andfree election cannot be held. In the period of time thathas elapsed sinceGissel,this approach to remedying seri-ous unfair labor practices has been repeatedly appliedboth by the Board and the courts.NLRB v. Medley Dis-tillingCo.,454 F.2d 374 (6th Cir. 1971);NLRB v. Sulli-van Electric Co.,479 F.2d 1270 (6th Cir. 1973);NLRB v.Scott-Gross Co.,477 F.2d 64 (6th Cir. 1973);Litton Busi-ness Systems v. NLRB,497 F.2d 262 (6th Cir. 1974).The employees in the unit in question were threatenedwith loss of their jobs, coercively interrogated, solicitedfor grievances, and subjected to the sight of one of theirmembers being discharged for union activities. Such con-duct alone would warrant the issuance of aGisselremedy. The other unfair labor practices found in thiscase-some of them applicable throughout the Respond-ent's system and others a matter of individual misconducttoward employees at two of the Respondent's fourstores-serve only to confirm this recommendation andto emphasize a violation of Section 8(a)(1) and (5) of theAct.2 6CONCLUSIONS OF LAW1.Respondent Churchill's Supermarkets, Inc. is nowand at all times material has been engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.United Food and Commercial Workers InternationalUnion, AFL-CIO-CLC, Locals 954 and 626 are labororganizations within the meaning of Section 2(5) of theAct.3.All regular full-time and part-time employees em-ployed at the Respondent's Toledo, Ohio warehouse, ex-cluding all office clerical employees, professional em-ployees, guards, and supervisors as defined in the Act area unit appropriate for collective bargaining within themeaning of Section 9(b) of the Act.,4. Since about March 10, 1980, United Food and Com-mercialWorkers International Union, AFL-CIO-CLC,Locals 954 and 626, have been the exclusive collective-bargaining representative of all the employees in the unitfound appropriate in Conclusion of Law 3 for purposesof collective bargaining within the meaning of Section9(a) of the Act.5.By refusing to recognize and bargain collectivelywith the above-named unions as the exclusive collective-bargaining representatives of its employees employed inthe bargaining unit found appropriate in Conclusion ofLaw 3, above, the Respondent violated Section 8(a)(5) ofthe Act.26 Respondent challenges here, as it did in the representation case, thata single-store or single-unit bargaining unit is appropriate.It is well-estab-lished in the retail trade that a single-store unit is presumptively appropri-ateHaag Drug Co,169NLRB 877 (1968) There is nothing in therecord before me that would overcome this presumption, and there wasapparently nothing in the record of the representation cases (which arenot before me) to lead the Regional Director and the Board to a contraryconclusion. See alsoGray Drug Stores,197 NLRB 924 (1972).6.By discharging Richard Doll and William Winans;by reducing the hours of Clyde Nebb; by forbidding em-ployees frominvitingguests to the annual companypicnic; byrefusingto grant a leave of absence to MarciZielinski; and by giving Marilyn Feeback and unfavor-able personnel evaluation and by reducing her hours ofwork, all because they were members of or active onbehalf of the Union, the Respondent violated Section8(a)(3) of the Act.7.By the acts and conduct recited above in Conclu-sions of Law 5 and 6; by soliciting grievance from em-ployees for the purpose of providingremedies;by threat-ening employeeswith discharge with the closing of thewarehouse; by threatening layoffs in the event of union-ization; by stating that the Respondent would never givethe Union a contract and would thus provoke a strike;by coercivelyinterrogatingemployees on several differ-ent occasions concerning their own unionsentiments andactivities and the unionsentimentsand activities of otheremployees; by creating in the minds of employees theimpressionthat their union activities were the subject ofcompany surveillance;by threateningunfavorablechangesinworking conditions in the eventof unioniza-tion;by telling employees that leaves of absence hadbeen discontinued because of the union organizing drive;by threatening to reduce the size of a work section in theevent of unionization; by threatening to' discontinue thepractice of granting days off and work schedule readjust-ments inthe event of unionization; by promising unstatedbenefits if the union lost the election; by photographingemployees as they were picketing by imposing and en-forcing an overly broad no-solicitation rule; and bygranting improvements in medical insurance and otherrelated benefits in order to dissuade employees from sup-porting the Union, the Respondent violated Section8(a)(1) of the Act.8.The aforesaid unfair labor practices have a close, in-timate, andadverse effect on the free flow of commercewithinthe meaningof Section 2(2), (6), and (7) of theAct.REMEDYHaving found that the Respondent had engaged in cer-tain unfair labor practices, I will recommend that it berequired to cease and desist therefrom and to take certainaffirmative actions, which are designed to effectuate thepurposes and policies of the Act. Because the independ-ent violations of Section 8(a)(1) of the Act found are re-peated and pervasive, I will recommend to the Board aso-called broad 8(a)(1) remedy designed to supress anyand all violations of that section of the Act. I will rec-ommend that the Respondent be required to reinstateRichard Doll and William Winans to their former or sub-stantially equivalent positions, that it be required to rein-state the working hours that have been discriminatorilycut from the workweek of the employees involved inthis case, and that it make whole all the discriminateesfor any loss of earnings that they have sustained byreason of the discriminations practiced against them, inaccordance with theWoolworthformula'27 with interest27 F. W. Woolworth Co,90 NLRB 289 (1950) CHURCHILL'S SUPERMARKETS161thereon at the adjusted prime rate used by the Internalmend that the Respondent be required to post the usualRevenue Service for the computation of tax payments.notice, advising its employees of their rights and of theOlympicMedicalCorp,250NLRB 146 (1980);Isisresults in this case.Plumbing Co.,138 NLRB 716 (1961). 1 will also recom-[Recommended Order omitted from publication.]